Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Office Action in reply to the amendments filed on 5/4/2022. Claims 1, 2, 9-14, and 17 have been amended.  Therefore, claims 1-20 are pending and addressed below.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 ends with 2 periods by reciting, “wherein the delivery mode is one of a low-engagement display ad sent with an email message or a high-engagement video ad sent as part of a web page to a browser. .”  Claim 2 should only end with 1 period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “receiving, over the network, first data representative of user input, the user input entered at the client device by the individual, the user input defining one or more delivery rules to override presentation of information including the one or more items of information at the client device and to specify any restrictions to a mode for providing the one or more items of information;
Claim 9 recites, “receiving, by the processing system, first data representative of first user input at the client device from the individual, the first user input from the individual specifying one or more delivery rules specified by the individual to override presentation of information to the individual including the item of information at the client device and to specify by the individual any restrictions to a mode for providing the item of information to the individual at the client device.”  
Claim 17 recites, “receiving, from a client device of the one or more client devices, first data representative of first user input from the individual, the first user input entered by the individual at the client device of the one or more client devices, the first user input including one or more delivery rules, the one or more delivery rules specified by the individual accessing the client device to override presentation of information including the item of information at the one or more client devices and to specify by the individual any restrictions to a mode for presenting information;
There appears to be nothing in the specification that explains that an individual specifies any restrictions to a mode for presenting information.  Paragraph 40 states, “In exemplary embodiments, the client devices 220 and the virtual assistant 222 may communicate with the advertisement engine 206 and the attentiveness predictor 202 to use the user data about the individual 212 to predict the individual's current level of ability to interact with content, how long that level of ability may exist, a future level of ability to interact with content, and a best mode for delivering content including an advertisement to the individual 212.” Based on this paragraph, the user data that is communicated to the advertisement engine and the attentiveness predictor is being used to determine a best mode for delivering content.  But this paragraph does not explain that the individual specifies any restrictions on a mode for providing the item of information. Paragraph 58 states, “In some embodiments, the selected advertisement may be delivered via the virtual assistant 222, which may act as a gatekeeper for the individual. The virtual assistant 222, for example, may implement one or more user delivery rules that control delivery of advertisements to client devices 220 associated with the individual. The user delivery rules may limit the time or duration of advertisements that may be delivered, or the type or mode of advertisement delivery. For example, the individual 212 may speak to the virtual assistant 222 a command such as ‘hold all communications’ or ‘no ads today’ which may override or postpone delivery of the ad.”  Based on this paragraph the delivery rules may limit the type or mode of advertisement delivery.  However, the individual does not specify in the delivery rules any restrictions to a mode for providing the item of information. Paragraph 39 explains that the virtual assistant controls presentation of information items to individual but not that the individual specifies any restrictions to a mode for providing the item of information based on factors such as location and activity, and according to rules established by the individual 212.”  Paragraph 62 explains that the attentiveness predictor predicts the best mode for delivery of an advertisement but not that the individual specifies any restrictions to a mode for providing the item of information.  Paragraph 84 explains that the received delivery rules may defer display of the user information until a later time or inhibit display of the user information and that the delivery rules may be used to queue up a sequence of advertisements for delivery.  However, this paragraph does not explain that the individual specifies any restrictions to any restrictions to a mode for providing the item of information.  Therefore, it seems that the Applicant does not have possession of this claim limitation at the effective filing date.
Claims 2-8, 10-16, and 18-20 are also rejected because of their dependencies on claims 1, 9, or 17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “receiving, by the processing system, first user input at the client device from the individual”.  It is unclear how the processing system could be receiving a first user input when the first user input is “at the client device”.  How does the first user input inputted by the individual at the client device get to the processing system?  Therefore, claim 9 is indefinite.
Claims 10-16 are also rejected because of their dependencies on claim 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, “a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: receiving, from a client device, over a network, information about activities of an individual associated with the client device; determining, for the individual, one or more types of devices, including the client device, available to the individual associated with the client device; determining, for the individual associated with the client device, an ability to interact with content, the ability to interact with content indicating an ability of the individual for receiving additional information that may be presented to the individual, wherein the determining the ability to interact is based on the information about activities of the individual, wherein the determining the ability to interact is based on determining a predicted attentiveness score that is a multi-dimensional vector value; comparing the ability to interact with content with a predetermined interaction threshold; based on the comparing, selecting one or more items of information to present to the individual, wherein the selecting is based at least in part on a type of device of the one or more types of devices available to the individual, wherein the one or more items of information include a plurality of advertisements; based on the ability to interact with content, selecting a mode for providing the one or more items of information to the individual, wherein the mode is selected from one of a text message, an electronic mail message, video content, audio content, a display advertisement and a video advertisement; receiving, over the network, first data representative of user input, the user input entered at the client device by the individual, the user input defining one or more delivery rules to override presentation of information including the one or more items of information at the client device and to specify any restrictions to a mode for providing the one or more items of information; responsive to the one or more delivery rules, deferring presentation of information including the one or more items of information to the client device; receiving, over the network, second data representative of further user input from the individual at the client device, the further user input including information defining a schedule of availability for the individual; responsive to the one or more delivery rules and the information defining a schedule of availability for the individual, forming a schedule for subsequent delivery of information to the client device following the deferring presentation according to the one or more delivery rules, wherein the delivery for the subsequent delivery of the information to the client device includes a queue sequence for the plurality of advertisements; responsive to the one or more delivery rules, selecting a different mode for providing the one or more items of information to the individual; receiving, over the network, third data representative of additional user input from the individual at the client device, the additional user input defining an availability parameter of the individual to enable the individual to override the schedule for delivery of information, the availability parameter selected by the individual to signal current or future availability of the individual; and subsequently, communicating the one or more items of information to the client device, or suspending communicating the one or more items of information to the client device, according to the availability parameter.
Step 2A, Prong 1:  These limitations are drafted in a device. The limitations of determining and comparing, except for the italicized portions, under their broadest reasonable interpretations, are directed to concepts performed in the human mind including evaluations, judgments, and opinions.  The selecting, deferring, and defining steps, except for the italicized portions, are directed to certain methods of organizing human activity since information is selected, deferred, or defined based on activities of a user, delivery rules, schedule of availability.  The Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination).
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the additional elements of a processing system, a processor, a memory, a client device, and a network are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  The additional elements of receiving, from a client device, over a network, information about activities of an individual associated with the client device; receiving, over the network, first data representative of user input, the user input entered at the client device by the individual; receiving, over the network, second data representative of further user input from the individual at the client device, the further user input including information defining a schedule of availability for the individual; receiving, over the network, third data representative of additional user input from the individual at the client device, the additional user input defining an availability parameter of the individual to enable the individual to override the schedule for delivery of information, and subsequently, communicating the one or more items of information to the client device, or suspending communicating the one or more items of information to the client device, according to the availability parameter are just extra solution activity of receiving data and providing data between computing elements.  Accordingly, these additional elements, when considered individual or as a whole, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 is directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processing system, a processor, a memory, a client device, and a network are just generic computing elements performing generic computer functions as evidenced by at least paragraphs [0017]-[0024], [000141], [000146], [000147], [000149],  and [000151].  The additional elements of receiving, from a client device, over a network, information about activities of an individual associated with the client device; receiving, over the network, first data representative of user input, the user input entered at the client device by the individual; receiving, over the network, second data representative of further user input from the individual at the client device, the further user input including information defining a schedule of availability for the individual; receiving, over the network, third data representative of additional user input from the individual at the client device, the additional user input defining an availability parameter of the individual to enable the individual to override the schedule for delivery of information, and subsequently, communicating the one or more items of information to the client device, or suspending communicating the one or more items of information to the client device, according to the availability parameter are just receiving data and providing data between computing elements.  Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data and transmission of data over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Therefore, claim 1 when considered as a whole is not patent eligible.
Independent claim 9 recites, “a method, comprising: receiving, by a processing system including a processor, information about current and future activities of an individual associated with a client device associated with the individual; determining, by the processing system, a current ability to interact with content and a future ability to interact with content for the individual, wherein the determining is based on the information about current and future activities of the individual, wherein the determining the current ability to interact is based on determining a predicted attentiveness score that is a multi-dimensional vector value; determining, by the processing system, an item of information to present to the individual at a client device associated with the individual, wherein the determining the item of information is based on the information about current and future activities of the individual, wherein the item of information includes a plurality of advertisements; determining, by the processing system, a preferred time to present the item of information to the individual, wherein the determining the preferred time is based on the information about current and future activities of the individual; determining, by the processing system, a preferred mode to present the item of information to the individual, wherein the determining the preferred mode is based on the information about current and future activities of the individual and wherein the preferred mode is selected from one of a text message, an electronic mail message, video content, audio content, a display advertisement and a video advertisement; receiving, by the processing system, first data representative of first user input at the client device from the individual, the first user input from the individual specifying one or more delivery rules specified by the individual to override presentation of information to the individual including the item of information at the client device and to specify by the individual any restrictions to a mode for providing the item of information to the individual at the client device; responsive to the one or more delivery rules, deferring presentation of information including the item of information to the individual at the client device; receiving second data representative of second user input at the client device from the individual, the second user input including information defining a schedule of availability for the individual; responsive to the one or more delivery rules and the information defining a schedule of availability for the individual, forming, by the processing system, a schedule including a scheduled time for subsequent delivery of information to the individual by the client device following the deferring presentation according to the one or more delivery rules, wherein the schedule for the subsequent delivery of the information includes a queue for the plurality of advertisements; responsive to the one or more delivery rules, selecting, by the processing system, a different mode for providing the item of information to the individual; and receiving third data representative of third user input at the client device from the individual, the third user input including an availability parameter of the individual to enable the individual to override the schedule for delivery of information,  the availability parameter selected by the individual to signal current or future availability of the individual; and communicating, by the processing system, information about the item of information, the scheduled time and the different mode to a server for communication of the item of information to the client device associated with the individual according to the one or more delivery rules specified by the individual, or suspending communication of information about the item of information, according to the availability parameter.
Step 2A, Prong 1:  These limitations are drafted in a method. The limitations of determining and forming, except for the italicized portions, under their broadest reasonable interpretations, are directed to concepts performed in the human mind including evaluations, judgments, and opinions.  The selecting, deferring, and defining steps, except for the italicized portions, are directed to certain methods of organizing human activity since information is selected, deferred, or defined based on activities of a user, delivery rules, schedule of availability.  The Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination).
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the additional elements of a processing system, a processor, a memory, and a client device are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  The additional elements of receiving, by a processing system including a processor, information about current and future activities of an individual associated with a client device associated with the individual; receiving, by the processing system, first data representative of first user input at the client device from the individual, the first user input from the individual specifying one or more delivery rules specified by the individual to override presentation of information to the individual including the item of information at the client device and to specify by the individual any restrictions to a mode for providing the item of information to the individual at the client device; receiving second data representative of second user input at the client device from the individual, the second user input including information defining a schedule of availability for the individual; receiving third data representative of third user input at the client device from the individual, the third user input including an availability parameter of the individual to enable the individual to override the schedule for delivery of information are just extra solution activity of receiving data and providing data between computing elements.  Accordingly, these additional elements, when considered individual or as a whole, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 9 is directed to an abstract idea.
Step 2B: Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processing system, a processor, a memory, a client device, and a network are just generic computing elements performing generic computer functions as evidenced by at least paragraphs [0017]-[0024], [000141], [000146], [000147], [000149], and [000151].  The additional elements of receiving, by a processing system including a processor, information about current and future activities of an individual associated with a client device associated with the individual; receiving, by the processing system, first data representative of first user input at the client device from the individual, the first user input from the individual specifying one or more delivery rules specified by the individual to override presentation of information to the individual including the item of information at the client device and to specify by the individual any restrictions to a mode for providing the item of information to the individual at the client device; receiving second data representative of second user input at the client device from the individual, the second user input including information defining a schedule of availability for the individual; receiving third data representative of third user input at the client device from the individual, the third user input including an availability parameter of the individual to enable the individual to override the schedule for delivery of information are just receiving data and providing data between computing elements.  Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data and transmission of data over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Therefore, claim 9 when considered as a whole is not patent eligible.
Independent claim 17 recites, a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
storing information about location and activities of an individual, the information based on a usage of one or more client devices by the individual; predicting, based on the stored information about location and activities of the individual, an ability to interact with content for the individual, wherein the ability to interact with content corresponds to an ability of the individual to receive and interact with information to be presented to the individual through the one or more client devices, wherein the predicting the ability to interact is based on determining a predicted attentiveness score that is a multi-dimensional vector value; based on the ability to interact with content, selecting an item of information, selecting a presentation time and selecting a presentation mode for presenting the item of information to the individual, wherein the selecting a presentation mode comprises selecting the presentation mode from one of a text message, an electronic mail message, video content, audio content, a display advertisement and a video advertisement, wherein the item of information includes a plurality of advertisements; receiving, from a client device of the one or more client devices, first data representative of first user input from the individual, the first user input entered by the individual at the client device of the one or more client devices, the first user input including one or more delivery rules,  the one or more delivery rules specified by the individual accessing the client device to override presentation of information including the item of information at the one or more client devices and to specify by the individual any restrictions to a mode for presenting information; responsive to the one or more delivery rules, deferring presentation of information including the item of information to the one or more client devices; receiving second data representative of second user input at the client device from the individual, the second user input entered by the individual at the client device, the second user input including information defining a schedule of availability for the individual; responsive to the one or more delivery rules and the information defining a schedule of availability for the individual, forming a schedule for subsequent delivery of information including the item of information to the individual at the one or more client devices following the deferring presentation according to the one or more delivery rules specified by the individual, wherein the schedule for the subsequent delivery of the information includes a plurality of advertisements; responsive to the one or more delivery rules, selecting a different mode for providing the item of information to the individual; and receiving third data representative of third user input from the individual, the third user input entered by the individual at the client device, the third user input including an availability parameter of the individual to enable the individual to override the schedule for delivery of information, the availability parameter selected by the individual to signal current or future availability of the individual; and subsequently communicating information about the item of information, the presentation time and the presentation mode to the one or more client devices to control presentation of the item of information to the individual according to the one or more delivery rules specified by the individual, or suspending communicating information about the item of information to the one or more client devices, according to the availability parameter.
Step 2A, Prong 1:  These limitations are drafted in machine-readable medium and under their broadest reasonable interpretations, the predicting, selecting, and forming steps are directed to concepts performed in the human mind and are steps that  can be made by observations, evaluations, and judgments. The selecting steps are directed to certain methods of organizing human activity since an item of information, a presentation time, a presentation mode, and a different presentation mode are selected based on information about location and activities of the individual.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory machine-readable medium, a processor, and one or more client devices, which are all recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  The additional elements of storing information about location and activities of an individual, the information based on a usage of one or more client devices by the individual; receiving, from a client device of the one or more client devices, first data representative of first user input from the individual, the first user input entered by the individual at the client device of the one or more client devices, the first user input including one or more delivery rules,  the one or more delivery rules specified by the individual accessing the client device to override presentation of information including the item of information at the one or more client devices and to specify by the individual any restrictions to a mode for presenting information; responsive to the one or more delivery rules; receiving second data representative of second user input at the client device from the individual, the second user input entered by the individual at the client device, the second user input including information defining a schedule of availability for the individual; receiving third data representative of third user input from the individual, the third user input entered by the individual at the client device, the third user input including an availability parameter of the individual to enable the individual to override the schedule for delivery of information, the availability parameter selected by the individual to signal current or future availability of the individual; and subsequently communicating information about the item of information, the presentation time and the presentation mode to the one or more client devices to control presentation of the item of information to the individual according to the one or more delivery rules specified by the individual, or suspending communicating information about the item of information to the one or more client devices, according to the availability parameter are just extra solution activity of receiving data and providing data between computing elements.  Accordingly, these additional elements, when considered individual or as a whole, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 17 is directed to an abstract idea.
Step 2B: Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory machine-readable medium, a processor, and one or more client devices are just generic computing elements performing generic computer functions as evidenced by at least paragraphs [0017]-[0024], [000141], [000146], [000147], [000149],  and [000151].  The additional element of storing information about location and activities of an individual, the information based on a usage of one or more client devices by the individual; receiving, from a client device of the one or more client devices, first data representative of first user input from the individual, the first user input entered by the individual at the client device of the one or more client devices, the first user input including one or more delivery rules,  the one or more delivery rules specified by the individual accessing the client device to override presentation of information including the item of information at the one or more client devices and to specify by the individual any restrictions to a mode for presenting information; responsive to the one or more delivery rules; receiving second data representative of second user input at the client device from the individual, the second user input entered by the individual at the client device, the second user input including information defining a schedule of availability for the individual; receiving third data representative of third user input from the individual, the third user input entered by the individual at the client device, the third user input including an availability parameter of the individual to enable the individual to override the schedule for delivery of information, the availability parameter selected by the individual to signal current or future availability of the individual; and subsequently communicating information about the item of information, the presentation time and the presentation mode to the one or more client devices to control presentation of the item of information to the individual according to the one or more delivery rules specified by the individual, or suspending communicating information about the item of information to the one or more client devices, according to the availability parameter are just receiving data and providing data between computing elements.  Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data and transmission of data over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Therefore, claim 17 when considered as a whole is not patent eligible.
Dependent claims 2-8, 10-16, and 18-20 are also not significantly more than the abstract idea.
Claim 2 recites wherein the operations further comprise: based on a predicted attentiveness score of the ability to interact with content and the information about activities of the individual, selecting a delivery mode for delivery for presenting the one or more items of information to the individual, wherein the delivery mode is selected based on the client device for delivery of the one or more items of information, wherein the delivery mode is one of low-engagement display ad sent with an email message or a high-engagement video at sent as part of a web page to a browser.  These limitations are directed to concepts performed by the human mind such as evaluations since an evaluation has to be made in order to select the delivery mode.  As explained above, the client device is just a generic device.
Claim 3 recites, wherein the determining the ability to interact with content of the individual comprises; receiving the information about activities of the individual from a plurality of client devices associated with the individual, including receiving information about activities of the individual from wearable client devices worn by the individual and receiving information about activities of the individual from non-wearable client devices of the individual; and determining the ability to interact with content according to the information about activities of the individual from wearable client devices worn by the individual and the information about activities of the individual from non-wearable client devices of the individual. The determining step can be performed in the human mind since they are observations, evaluations, and judgments.  As explained for claim 1 above, the computing elements and the receiving steps do not integrate the application into a practical application and they are not significantly more for similar reasons as claim 1.
Claim 4 recites based on the ability to interact with content of the individual exceeding the predetermined interaction threshold, communicating with an advertising server to select an advertisement to present to the individual at a current time. As explained above, a communicating element is sending information that the courts have found not to be significantly more.  The advertising server is just a generic computing element used in the communicating step.
Claim 5 recites based on the ability to interact with content of the individual exceeding the predetermined interaction threshold, selecting an advertisement to present to the individual at a current time; and based on the information about activities of the individual, selecting a delivery mode for presenting the advertisement to the individual at the current time. These limitations are directed to concepts performed by the human mind such as evaluations since an evaluation has to be made in order to select an advertisement and a delivery mode.  
Claim 6 recites based on the information about activities of the individual, identifying an application in current use by the individual on the client device; and selecting an advertisement suitable for presentation through the application in current use. These limitations are directed to concepts performed by the human mind such as observations and evaluations since an observation is being made to identify an application in current use and an evaluation has to be made in order to select an advertisement.  The application and the client device are just generic computing elements that are not significantly more than the abstract idea.
Claim 7 recites based on the ability to interact with content of the individual exceeding the predetermined interaction threshold and the ability to interact with content of the individual not exceeding a second predetermined interaction threshold, selecting an advertisement to present to the individual at a future time. These limitations are directed to concepts performed by the human mind such as evaluations since an evaluation is being made in order to select an advertisement.
Claim 8 recites based on the ability to interact with content of the individual exceeding the predetermined interaction threshold, selecting one of a message addressed to the individual or the client device, an information feed, a social media feed, or any combination thereof, to present to the individual; and based on the relative ability to interact with content of the individual, selecting a presentation time. These limitations are directed to concepts performed by the human mind such as evaluations since an evaluation has to be made in order to select a message and a presentation time. As explained above, the client device is just a generic device.
Claim 10 recites  determining the predicted attentiveness score for the individual, wherein the determining the predicted attentiveness score is based on the information about current and future activities of the individual; comparing the predicted attentiveness score to a predetermined interaction threshold for the individual; and selecting an advertisement for the individual, wherein the selecting is based on the predicted attentiveness score exceeding the predetermined interaction threshold for the individual.  These limitations are directed to concepts performed by the human mind such as evaluations and judgments since an evaluation is being made to determine a predicted attentiveness score, an observation is being made in the comparing step and an evaluation is being made when selecting an advertisement 
Claim 11 recites, receiving, by the processing system, information about historical activity of the individual; and determining, by the processing system, the predicted attentiveness score for the individual based on the information about historical activity of the individual. The determining is a mental process such as an evaluation and judgement.  The processing system and the receiving step do not integrate the application into a practical application and they are not significantly more for similar reasons as claim 9.
Claim 12 recites determining, by the processing system, the preferred mode to present the item of information to the individual based on the predicted attentiveness score for the individual. These limitations are directed to concepts performed by the human mind such as evaluations since an evaluation is being made to determine the preferred mode.  As explained above, the processing system is just a generic device.  
Claim 13 recites determining, by the processing system, a video advertisement as the preferred mode based on the predicted attentiveness score for the individual having a relatively high value. These limitations are directed to concepts performed by the human mind such as evaluations since an evaluation is being made to determine a video advertisement.  As explained above, the processing system is just a generic device.  
Claim 14 recites determining, by the processing system, an electronic mail advertisement as the preferred mode based on the predicted attentiveness score for the individual having a relatively low value. These limitations are directed to concepts performed by the human mind such as evaluations since an evaluation is being made to determine an electronic mail advertisement.  As explained above, the processing system is just a generic device.  
Claim 15 recites determining, by the processing system, a predicted duration of the current ability to interact with content, wherein the determining the predicted duration is based on the information about current and future activities of the individual. These limitations are directed to concepts performed by the human mind such as evaluations since an evaluation is being made to determine a predicted duration.  As explained above, the processing system is just a generic device.  
Claim 16 recites wherein receiving information about current and future activities of an individual; receiving, by the processing system, as the information about current and future activities of the individual, calendar data of the individual, location data, activity data, or a combination of these; and receiving as the information about current and future activities of the individual, information from a mobile device of the individual, a smart speaker of the individual, a networked appliance of the individual, or a combination of these. As explained above, receiving information is just receiving data, which the courts have found not to be significantly more.  The additional devices (italicized) are just generic computing elements.
Claim 18 recites communicating the information about the item of information for combination by the one or more client devices with user delivery rules for controlling presentation of the item of information to the individual. As explained above, communicating information is just insignificant extra solution activity that the courts have found not to be significantly more.  The devices are just generic computing device for communicating the information.
Claim 19 recites, receiving the information about location and activities of an individual from a plurality of client devices of the individual, including receiving information about location and activities of the individual from wearable client devices worn by the individual and receiving information about location and activities of the individual from non-wearable client devices of the individual; predicting the ability to interact with content of the individual based in part on the information about location and activities of the individual, wherein the information about location and activities of the individual received from wearable client devices worn by the individual is interpreted as being more predictive of the ability to interact with content of the individual than information about location and activities of the individual received from non-wearable client devices. 
The predicting step is a mental process such as observations and evaluations. As explained above with regards to claim 17, the receiving steps are just receiving data that the courts have found to not be significantly more.  As explained above the additional elements italicized above are just generic computing element performing generic functions.
Claim 20 recites based on the ability to interact with content of the individual selecting one of an advertisement, a message addressed to the individual, an information feed, a social media feed, or any combination thereof, as the item of information to present to the individual; and based on the ability to interact with content of the individual, selecting the presentation time. These limitations are directed to concepts performed by the human mind such as evaluations and judgments since evaluations and judgments are being to select an advertisement and to select the presentation time.
Therefore, when considered in combination and as a whole, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Partridge (P. G. Pub. No. 2012/0130806), in view of Wildberger (P. G. Pub. No. 2018/0047065).

Regarding claim 1, Partridge teaches
a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising ([0051] "Computer system 502 can include a processor 504, a memory 506, and storage device 508. In one embodiment, computer system 502 is coupled to a display 518. Storage device 508 stores an opportunity-based advertising application 516, as well as other applications, such as applications 520 and 522. During operation, opportunity-based advertising application 516 is loaded from storage device 508 into memory 506 and then executed by processor 504. While executing the program, processor 504 performs the aforementioned functions. Computer system 502 is coupled to an optional display 518, keyboard 528, and pointing device 530."):
receiving, from a client device, over a network, information about activities of an individual associated with the client device ([0031] "During operation, contextual-information-collection module 102 collects context data 112, which may include different types of information that can be used to determine the consumer's past, current, or future activities. Such information can include physical information, such as time of day, day of week, weather condition, the consumer's location, speed of motion, information associated with surrounding environment (such as ambient sound), etc. Context data 112 can also include logical content pertaining to the consumer, such as the content of the consumer's calendar, instant messages, and emails; history of the consumer's past activities; demographic statistics associated with the consumer; and the consumer's previous response to advertisements. In one embodiment, context data 112 can be collected by a mobile device.");
determining, for the individual associated with the client device, an ability to interact with content, the ability to interact with content indicating an ability of the individual for receiving additional information that may be presented to the individual ([0032] "In one embodiment, contextual-information-collection module 102 provides the collected context data to receptivity-determination module 104, which determines consumer receptivity [relative ability to interact] based on the collected contextual data. The consumer receptivity can be defined as the contextually dependent component of the probability that a consumer will direct enough attention toward an advertisement for it to be memorable. For example, a consumer watching a TV program is receptive to advertisements, whereas a consumer engaging in a conversation is unreceptive to the advertisements. Because a mobile device user can be anywhere doing anything, the receptivity of the user varies depending on the context."), 
wherein the determining the ability to interact is based on the information about activities of the individual ([0042] "During operation, mobile device 306 collects a set of context data, such as consumer 300's calendar content, the GPS traces of the locations he has visited, the current time, etc., and  determines the past, current, or future activities for consumer 300. In one embodiment, mobile device 306 predicts an upcoming advertisement opportunity. For example, mobile device 306 can detect that it is now 8 pm, consumer 300 has just left the office [activity], and he is on his way to the train station [activity]. From previously collected data, mobile device 306 learns that consumer 300 tends to be unreceptive on his way to the train station, but he often checks his phone for emails or messages during the 30-minute train ride. Based on this information, mobile device 306 determines that there  is an unreceptive window right before the 30-minute receptive window, and it is preferable to deliver an advertisement via text message or email at the end of the unreceptive window or to deliver a live advertisement during the receptive window. In addition, mobile device 306 also learns from consumer 300's past activity pattern that consumer 300 often visits a restaurant after the train ride, thus predicting an upcoming advertising opportunity for surrounding restaurants. Accordingly, mobile device 306 communicates all this contextual information, which in one embodiment includes predicted unreceptive/receptive windows and upcoming advertising opportunities, to provider server 312."),
wherein the determining the ability to interact is based on determining a predicted attentiveness score that is a multi-dimensional vector value ([0033] "In one embodiment, receptivity-determination module 104 calculates a receptivity score [predicted attentiveness score], which can be estimated as a time-varying function of sensed context data about the consumer's current state, based on a set of predetermined rules. For example, if the GPS sensor detects that the consumer is driving, then receptivity-determination module 104 generates a low receptivity score; likewise, if the microphone detects an ongoing conversation, receptivity-determination module 104 also generates a low receptivity score. The set of rules can evolve as the system "learns" more about the consumer's behavior. For example, the system may observe that during certain time of the day, such as in the morning, the consumer operates his mobile phone while riding a car, which may be because the consumer is carpooling to work. Therefore, instead of generating a low receptivity score, receptivity-determination module 104 may generate a high receptivity score for this time period. In addition, the system may learn the voiceprint of the consumer and only consider the consumer as unreceptive when he is actively engaged in a conversion, under the premise that speech not involving the consumer's participation may come from the car radio or other passengers, while the consumer is actually receptive." The score is a multi-dimensional vector value because it looks at time of day, activity of the consumer, i.e. riding a car, voiceprint, and conversation.);
comparing the ability to interact with content with a predetermined interaction threshold ([0035] "In one embodiment, opportunity-prediction module 106 generates an opportunity score based on a number of contextual factors, such as the consumer's current activity, how much time has elapsed since a specific previous activity, the probability of a specific activity occurring in the near future, and the probability of emergence of a future advertising opportunity. For example, based on context data, such as location and duration of time spent at the location, the system may infer that a consumer has just played tennis. Considering there is a convenience store across the street from the tennis court, and considering most consumers often consume sports drinks following exercise, the system may determine that the best time to present an advertisement for a sports drink is before the consumer enters the convenience store, and generates a high opportunity score [predetermined interaction threshold] for that time period.");
based on the comparing, selecting one or more items of information to present to the individual ([0036] "Advertisement-placement module 108 receives predicted receptivity and opportunity information from receptivity-determination module 104 and opportunity-prediction module 106, respectively, and provides such information to an advertiser 110. Advertiser 110 evaluates the received information and makes a bid to place an advertisement. Advertisement-placement module 108 then selects and places an advertisement for presentation based on the bid along with other factors, such as the preference and need of the targeted consumer." See also [0047].), 
wherein the one or more items of information include a plurality of advertisements ([0036] "Advertisement-placement module 108 receives predicted receptivity and opportunity information from receptivity-determination module 104 and opportunity-prediction module 106, respectively, and provides such information to an advertiser 110. Advertiser 110 evaluates the received information and makes a bid to place an advertisement. Advertisement-placement module 108 then selects and places an advertisement for presentation based on the bid along with other factors, such as the preference and need of the targeted consumer." [0039] "Note that although a consumer is unreceptive while showering, the system can deliver advertisements [plurality of advertisements], such as text messages or emails, during that time period."  See also [0047].);
based on the ability to interact with content, selecting a mode for providing the one or more items of information to the individual, wherein the mode is selected from one of a text message, an electronic mail message, video content, audio content, a display advertisement and a video advertisement ([0048] "The selected advertisement can be delivered to the consumer via various methods, such as a proactive delivery or an in-situ placement. If an advertisement is delivered to a consumer proactively ( e.g., via emails or text messages [a mode for providing the one or more items of information]), it is advantageous for the advertising system to predict the opportunities in which the consumer is most receptive, and deliver the advertisement right before or during the receptive window. On the other hand, if an advertisement is delivered in-situ (e.g., as a side bar or harmer imbedded in or placed alongside a web page or as a video clip placed before a video requested by the consumer [delivery modes]), there is little time to make a decision in terms of which advertisement to place based on the current contextual data.");
wherein the schedule for the subsequent delivery of the information to the client device includes a queue sequence for the plurality of advertisements ([0039] "Note that although a consumer is unreceptive while showering, the system can deliver advertisements, such as text messages or emails, during that time period. These advertisements are queued [queue sequence] and can be read by the first consumer once he finishes showering.");
Partridge does not explicitly teach
determining, for the individual, one or more types of devices, including the client device, available to the individual associated with the client device;
wherein the selecting is based at least in part on a type of device of the one or more types of devices available to the individual; 
receiving, over the network, first data representative of user input, the user input entered at the client device by the individual, 
the user input defining one or more delivery rules to override presentation of information including the one or more items of information at the client device and to specify any restrictions to a mode for providing the one or more items of information;
responsive to the one or more delivery rules, deferring presentation of information including the one or more items of information to the client device;
receiving, over the network, second data representative of further user input from the individual at the client device, the further user input including information defining a schedule of availability for the individual;
responsive to the one or more delivery rules and the information defining a schedule of availability for the individual, forming a schedule for subsequent delivery of information to the client device following the deferring presentation according to the one or more delivery rules;
responsive to the one or more delivery rules, selecting a different mode for providing the one or more items of information to the individual; 
receiving, over the network, third data representative of additional user input from the individual at the client device, the additional user input defining an availability parameter of the individual to enable the individual to override the schedule for delivery of information, 
the availability parameter selected by the individual to signal current or future availability of the individual; and
subsequently, communicating the one or more items of information to the client device, or suspending communicating the one or more items of information to the client device, according to the availability parameter.
However, Wildberger teaches
determining, for the individual, one or more types of devices, including the client device, available to the individual associated with the client device ([0071] "The client data receiver 102 may receive the electronic data sets through client computing device 132 and the electronic data sets may farther include electronic information relating to the client communicated through client computing device 132 or received directly from data sources, such as information obtained from client computing accessories 134 (which, for example, may include wearable devices, Internet of Things enabled appliances, etc.), client scheduling and location trackers 136 (e.g., calendar information, location information, movement information, gyroscopic information, accelerometer information, proximity sensors, among others), and external databases 138 (e.g., facility entry/exit logs at a workplace or a recreational facility).");
wherein the selecting is based at least in part on a type of device of the one or more types of devices available to the individual ([0057] "In another example, the system may be configured to generate predictions when the client is trying to travel to work based on the client's schedule and location, or previous repeated daily behavior. If the client is delayed leaving the house and will be late for a meeting, or if a wearable device [type of device] provides sensed information that the client is stressed (e.g., using heartrate or other sensors), the system may be configured to, using the digital profile in conjunction with the contextual information, target the client with a message suggesting the use of a taxi or other car service, while providing information for requesting a vehicle from the suggested service(s) through a single tap to the client's location." See also [0071].); 
receiving, over the network, first data representative of user input, the user input entered at the client device by the individual, the user input defining one or more delivery rules ([0081] "In some embodiments, the client profile management engine 110 is configured to maintain an opt-in trigger value [one or more delivery rules] stored indicative of the client's desire to receive the electronic offers through the client's computing device, the opt-in trigger value being used as a control input that determines whether the advertisement hosting engine 108 presents the electronic offers to the client." See also [0060], [0064] and [0065].) 
to override presentation of information including the one or more items of information at the client device and to specify any restrictions to a mode for providing the one or more items of information ([0064] "Similarly, when configuring the profile, the client may specify certain times in an interface (e.g., via interactive interface elements) to not receive any communications or they may be a do not disturb feature [to override presentation of information], that the client may easily enable on the wearable or mobile device, preventing the system from targeting the client when that feature is active." The Examiner notes that "to override presentation of information including the one or more items of information at the client device and to specify any restrictions to a mode for providing the one or more items of information" are not positively recited active steps, but rather merely recite an intended result, which carries little or no patentable weight (see at least MPEP 2103.I.C). As such these steps are not guaranteed to happen. Any intended use limitations are not required by the claim language.);
responsive to the one or more delivery rules, deferring presentation of information including the one or more items of information to the client device ([0065] "If the feature is active for several hours or more, the device might ask the client if the do not disturb (DND) setting should be cleared [deferring presentation of information]. The digital profile may be configured to track client settings, including, for example, indications related to whether the user would like frequent, a few, or no offers for a particular time period, such as a hour/day/week, etc.");
receiving, over the network, second data representative of further user input from the individual at the client device, the further user input including information defining a schedule of availability for the individual ([0064] Similarly, when configuring the profile, the client may specify certain times in an interface [user input from the individual at the client device] (e.g., via interactive interface elements) to not receive any communications [schedule of availability], or they may be a do not disturb feature, that the client may easily enable on the wearable or mobile device [user input form the individual at the client device], preventing the system from targeting the client when that feature is active.");
responsive to the one or more delivery rules and the information defining a schedule of availability for the individual, forming a schedule for subsequent delivery of information to the client device following the deferring presentation according to the one or more delivery rules ([0004] "In various embodiments, computer implemented systems and methods configured to maintain a digital profile configured for supporting automated prediction generation on a data storage unit are provided. The digital profile is periodically or continuously updated, and contains tracked information about a client (e.g., calendar information, physiological information, geographic location, financial transactional information), and information may be segmented such that select portions (e.g., approved via an opt-in) of the digital profile can be configured to be shared such that the client will be automatically exposed to contextual offers or coupons, in some situations. In other situations, the context may also automatically dictate that the client may not be receptive to contextual offers or coupons, and the system is configured to prevent the provisioning of contextual offers or coupons during specific time periods.");
responsive to the one or more delivery rules, selecting a different mode for providing the one or more items of information to the individual ([0056] "The system may share that information with those or other coffee shops in the area, who may choose to act on that information to provide the client with a coupon or targeting advertising at or just before those times to go to a previously visited or new coffee shop. The coupon/ad may be pushed to the client's mobile or wearable device in an email, text message, or through a companion application, such as a mobile wallet. In the case of a coupon, the coupon could, for example, be provided as a quick response (QR) code or may be registered with the mobile wallet and automatically redeemed when the client makes a qualifying purchase using the mobile wallet." Since the mode is a QR code sent to the mobile wallet and it is a different mode since it is based on "just before those times" and it is response to the one or more deliver rules since the delivery rule is that the user opted to receive advertisements. See also [0057] target the client with a message [different mode].); 
receiving, over the network, third data representative of additional user input from the individual at the client device, the additional user input defining an availability parameter of the individual to enable the individual to override the schedule for delivery of information ([0004] "In various embodiments, computer implemented systems and methods configured to maintain a digital profile configured for supporting automated prediction generation on a data storage unit are provided. The digital profile is periodically or continuously updated, and contains tracked information about a client (e.g., calendar information, physiological information, geographic location, financial transactional information), and information may be segmented such that select portions (e.g., approved via an opt-in) of the digital profile can be configured to be shared such that the client will be automatically exposed to contextual offers or coupons, in some situations. In other situations, the context may also automatically dictate that the client may not be receptive to contextual offers or coupons, and the system is configured to prevent the provisioning of contextual offers or coupons during specific time periods." The Examiner notes that "to enable the individual to override the schedule for delivery of information" is not a positively recited active step, but rather merely recite an intended result, which carries little or no patentable weight (see at least MPEP 2103.I.C). As such, this step is not guaranteed to happen. Any intended use limitations are not required by the claim language.), 
the availability parameter selected by the individual to signal current or future availability of the individual ([0065] "If the feature is active for several hours or more, the device might ask the client if the do not disturb (DND) setting should be cleared [deferring presentation of information]. The digital profile may be configured to track client settings, including, for example, indications related to whether the user would like frequent, a few, or no offers for a particular time period, such as a hour/day/week, etc."); and subsequently, communicating the one or more items of information to the client device, or suspending communicating the one or more items of information to the client device, according to the availability parameter ([0055] "Based on these identified one or more predictive relationships, the system can transmit a control signal (e.g., to an advertisement network) to cause the generation of a targeted advertisement (e.g., based on the specific context or predicted context) or an targeted offer (e.g., a coupon) for provisioning to a device associated with the client. In some embodiments, the system rather includes a data set of appropriate advertisements along with contextual factors (e.g., only send on Tuesdays)").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the advertisements are selected in the system of Partridge with how the advertisements are selected in the system of Wildberger by adding determining, for the individual, one or more types of devices, including the client device, available to the individual associated with the client device;
wherein the selecting is based at least in part on a type of device of the one or more types of devices available to the individual; 
receiving, over the network, first data representative of user input, the user input entered at the client device by the individual, 
the user input defining one or more delivery rules to override presentation of information including the one or more items of information at the client device and to specify any restrictions to a mode for providing the one or more items of information;
responsive to the one or more delivery rules, deferring presentation of information including the one or more items of information to the client device; receiving, over the network, second data representative of further user input from the individual at the client device, the further user input including information defining a schedule of availability for the individual; responsive to the one or more delivery rules and the information defining a schedule of availability for the individual, forming a schedule for subsequent delivery of information to the client device following the deferring presentation according to the one or more delivery rules; responsive to the one or more delivery rules, selecting a different mode for providing the one or more items of information to the individual; 
receiving, over the network, third data representative of additional user input from the individual at the client device, the additional user input defining an availability parameter of the individual to enable the individual to override the schedule for delivery of information, the availability parameter selected by the individual to signal current or future availability of the individual; and subsequently, communicating the one or more items of information to the client device, or suspending communicating the one or more items of information to the client device, according to the availability parameter, as taught by Wildberger, since Partridge and Wildberger both determine the receptiveness of an individual to receive an advertisement and in order to not receive any communications (Wildberger, [0064]).

Regarding claim 9, Partridge teaches
a method, comprising: receiving, by a processing system including a processor, information about current and future activities of an individual associated with a client device associated with the individual ([0031] "During operation, contextual-information-collection module 102 collects context data 112, which may include different types of information that can be used to determine the consumer's past, current, or future activities. Such information can include physical information, such as time of day, day of week, weather condition, the consumer's location, speed of motion, information associated with surrounding environment (such as ambient sound), etc. Context data 112 can also include logical content pertaining to the consumer, such as the content of the consumer's calendar, instant messages, and emails; history of the consumer's past activities; demographic statistics associated with the consumer; and the consumer's previous response to advertisements. In one embodiment, context data 112 can be collected by a mobile device.");
determining, by the processing system, a current ability to interact with content and a future ability to interact with content for the individual, 
wherein the determining is based on the information about current and future activities of the individual ([0039] "The first consumer has a tendency to check his phone before and after showering. As a result, the opportunity score stays low while the first consumer is at the tennis court [current activity], peaks when he leaves the tennis court to shower [future activity], and then drops again during the shower [future activity]. The opportunity score peaks again after the first consumer finishes showering and decreases as he enters the transition period before entering the convenience store, because he is likely to be distracted or has already made up his mind about the upcoming purchase. As one can see from the middle graph, two advertisement opportunities exist before the first consumer makes a purchase at the convenience store, one prior to showering and one after [these all describe preferred times based on the current and future activities]. Note that although a consumer is unreceptive while showering, the system can deliver advertisements [item of information to present], such as text messages or emails, during that time period [preferred time]. These advertisements are queued and can be read by the first consumer once he finishes showering. Because the first consumer may only spend a short time operating his mobile phone before entering the convenience store, the ability to target an unreceptive window that occurs right before the short receptive window ensures efficient utilization of the short receptive window."),
wherein the determining the current ability to interact is based on determining a predicted attentiveness score that is a multi-dimensional vector value ([0033] "In one embodiment, receptivity-determination module 104 calculates a receptivity score [predicted attentiveness score], which can be estimated as a time-varying function of sensed context data about the consumer's current state, based on a set of predetermined rules. For example, if the GPS sensor detects that the consumer is driving, then receptivity-determination module 104 generates a low receptivity score; likewise, if the microphone detects an ongoing conversation, receptivity-determination module 104 also generates a low receptivity score. The set of rules can evolve as the system "learns" more about the consumer's behavior. For example, the system may observe that during certain time of the day, such as in the morning, the consumer operates his mobile phone while riding a car, which may be because the consumer is carpooling to work. Therefore, instead of generating a low receptivity score, receptivity-determination module 104 may generate a high receptivity score for this time period. In addition, the system may learn the voiceprint of the consumer and only consider the consumer as unreceptive when he is actively engaged in a conversion, under the premise that speech not involving the consumer's participation may come from the car radio or other passengers, while the consumer is actually receptive." The score is a multi-dimensional vector value because it looks at time of day, activity of the consumer, i.e. riding a car, voiceprint, and conversation.);
determining, by the processing system, an item of information to present to the individual at a client device associated with the individual, wherein the determining the item of information is based on the information about current and future activities of the individual ([0039] "The first consumer has a tendency to check his phone before and after showering. As a result, the opportunity score stays low while the first consumer is at the tennis court [current activity], peaks when he leaves the tennis court to shower [future activity], and then drops again during the shower [future activity]. The opportunity score peaks again after the first consumer finishes showering and decreases as he enters the transition period before entering the convenience store, because he is likely to be distracted or has already made up his mind about the upcoming purchase. As one can see from the middle graph, two advertisement opportunities exist before the first consumer makes a purchase at the convenience store, one prior to showering and one after [these all describe preferred times based on the current and future activities]. Note that although a consumer is unreceptive while showering, the system can deliver advertisements [item of information to present], such as text messages or emails, during that time period [preferred time]. These advertisements are queued and can be read by the first consumer once he finishes showering. Because the first consumer may only spend a short time operating his mobile phone before entering the convenience store, the ability to target an unreceptive window that occurs right before the short receptive window ensures efficient utilization of the short receptive window."),
wherein the item of information includes a plurality of advertisements ([0036] "Advertisement-placement module 108 receives predicted receptivity and opportunity information from receptivity-determination module 104 and opportunity-prediction module 106, respectively, and provides such information to an advertiser 110. Advertiser 110 evaluates the received information and makes a bid to place an advertisement. Advertisement-placement module 108 then selects and places an advertisement for presentation based on the bid along with other factors, such as the preference and need of the targeted consumer." [0039] "Note that although a consumer is unreceptive while showering, the system can deliver advertisements [plurality of advertisements], such as text messages or emails, during that time period."  See also [0047].);
determining, by the processing system, a preferred time to present the item of information to the individual, wherein the determining the preferred time is based on the information about current and future activities of the individual ([0039] "The first consumer has a tendency to check his phone before and after showering. As a result, the opportunity score stays low while the first consumer is at the tennis court [current activity], peaks when he leaves the tennis court to shower [future activity], and then drops again during the shower [future activity]. The opportunity score peaks again after the first consumer finishes showering and decreases as he enters the transition period before entering the convenience store, because he is likely to be distracted or has already made up his mind about the upcoming purchase. As one can see from the middle graph, two advertisement opportunities exist before the first consumer makes a purchase at the convenience store, one prior to showering and one after [these all describe preferred times based on the current and future activities]. Note that although a consumer is unreceptive while showering, the system can deliver advertisements [item of information to present], such as text messages or emails, during that time period [preferred time]. These advertisements are queued and can be read by the first consumer once he finishes showering. Because the first consumer may only spend a short time operating his mobile phone before entering the convenience store, the ability to target an unreceptive window that occurs right before the short receptive window ensures efficient utilization of the short receptive window.");
determining, by the processing system, a preferred mode to present the item of information to the individual, 
wherein the determining the preferred mode is based on the information about current and future activities of the individual 
and wherein the preferred mode is selected from one of a text message, an electronic mail message, video content, audio content, a display advertisement and a video advertisement ([0048] "The selected advertisement can be delivered to the consumer via various methods, such as a proactive delivery [preferred mode] or an in-situ placement [preferred mode]. If an advertisement is delivered to a consumer proactively ( e.g., via emails or text messages), it is advantageous for the advertising system to predict the opportunities in which the consumer is most receptive, and deliver the advertisement right before or during the receptive window. On the other hand, if an advertisement is delivered in-situ (e.g., as a side bar or harmer imbedded in or placed alongside a web page or as a video clip placed before a video requested by the consumer), there is little time to make a decision in terms of which advertisement to place based on the current contextual data." See also [039] that discusses current and future activities.);
wherein the schedule for the subsequent delivery of the information includes a queue sequence for the plurality of advertisements ([0039] "Note that although a consumer is unreceptive while showering, the system can deliver advertisements, such as text messages or emails, during that time period. These advertisements are queued [queue sequence]and can be read by the first consumer once he finishes showering.").
Partridge does not explicitly teach
receiving, by the processing system, first data representative of first user input at the client device from the individual, the first user input from the individual specifying one or more delivery rules specified by the individual to override presentation of information to the individual including the item of information at the client device and to specify by the individual any restrictions to a mode for providing the item of information to the individual at the client device;
responsive to the one or more delivery rules, deferring presentation of information including the item of information to the individual at the client device;
receiving second data representative of second user input at the client device from the individual, the second user input including information defining a schedule of availability for the individual;
responsive to the one or more delivery rules and the information defining a schedule of availability for the individual, forming, by the processing system, a schedule including a scheduled time for subsequent delivery of information to the individual by the client device following the deferring presentation according to the one or more delivery rules;
responsive to the one or more delivery rules, selecting, by the processing system, a different mode for providing the item of information to the individual; and
receiving third data presentative of third user input at the client device from the individual, the third user input including an availability parameter of the individual to enable the individual to override the schedule for delivery of information, 
the availability parameter selected by the individual to signal current or future availability of the individual; and
communicating, by the processing system, information about the item of information, the scheduled time and the different mode to a server for communication of the item of information to the client device associated with the individual according to the one or more delivery rules specified by the individual, or suspending communication of information about the item of information, according to the availability parameter.
However, Wildberger teaches
receiving, by the processing system, first data representative of first user input at the client device from the individual, the first user input from the individual specifying one or more delivery rules specified by the individual ([0081] "In some embodiments, the client profile management engine 110 is configured to maintain an opt-in trigger value [one or more delivery rules] stored indicative of the client's desire to receive the electronic offers through the client's computing device, the opt-in trigger value being used as a control input that determines whether the advertisement hosting engine 108 presents the electronic offers to the client." See also [0060], [0064] and [0065].)
to override presentation of information to the individual including the item of information at the client device and to specify by the individual any restrictions to a mode for providing the item of information to the individual at the client device ([0064] "Similarly, when configuring the profile, the client may specify certain times in an interface (e.g., via interactive interface elements) to not receive any communications or they may be a do not disturb feature [to override presentation of information], that the client may easily enable on the wearable or mobile device, preventing the system from targeting the client when that feature is active." The Examiner notes that "to override presentation of information including the one or more items of information at the client device and to specify any restrictions to a mode for providing the one or more items of information" are not positively recited active steps, but rather merely recite an intended result, which carries little or no patentable weight (see at least MPEP 2103.I.C). As such these steps are not guaranteed to happen. Any intended use limitations are not required by the claim language.);
responsive to the one or more delivery rules, deferring presentation of information including the item of information to the individual at the client device ([0065] "If the feature is active for several hours or more, the device might ask the client if the do not disturb (DND) setting should be cleared [deferring presentation of information]. The digital profile may be configured to track client settings, including, for example, indications related to whether the user would like frequent, a few, or no offers for a particular time period, such as a hour/day/week, etc.");
receiving second data representative of second user input at the client device from the individual, the second user input including information defining a schedule of availability for the individual ([0064] Similarly, when configuring the profile, the client may specify certain times in an interface (e.g., via interactive interface elements) to not receive any communications [schedule of availability], or they may be a do not disturb feature, that the client may easily enable on the wearable or mobile device, preventing the system from targeting the client when that feature is active.");
responsive to the one or more delivery rules and the information defining a schedule of availability for the individual, forming, by the processing system, a schedule including a scheduled time for subsequent delivery of information to the individual by the client device following the deferring presentation according to the one or more delivery rules ([0004] "In various embodiments, computer implemented systems and methods configured to maintain a digital profile configured for supporting automated prediction generation on a data storage unit are provided. The digital profile is periodically or continuously updated, and contains tracked information about a client (e.g., calendar information, physiological information, geographic location, financial transactional information), and information may be segmented such that select portions (e.g., approved via an opt-in) of the digital profile can be configured to be shared such that the client will be automatically exposed to contextual offers or coupons, in some situations. In other situations, the context may also automatically dictate that the client may not be receptive to contextual offers or coupons, and the system is configured to prevent the provisioning of contextual offers or coupons during specific time periods." [0063] "Based on geolocation/geospatial data, calendar data, etc., the perceived receptiveness and accordingly, the overall quality score is reduced during these periods. Conversely, the perceived receptiveness can be increased afterwards when the client is determined to be moving after the meeting ( e.g., GPS coordinate data indicates user is likely on the way to lunch [scheduled time for subsequent delivery)." [0064] "Different vendors may choose to set coupons or other communications to be provisioned to clients having quality scores above a certain threshold only.);
responsive to the one or more delivery rules, selecting, by the processing system, a different mode for providing the item of information to the individual ([0056] "The system may share that information with those or other coffee shops in the area, who may choose to act on that information to provide the client with a coupon or targeting advertising at or just before those times to go to a previously visited or new coffee shop. The coupon/ad may be pushed to the client's mobile or wearable device in an email, text message, or through a companion application, such as a mobile wallet. In the case of a coupon, the coupon could, for example, be provided as a quick response (QR) code or may be registered with the mobile wallet and automatically redeemed when the client makes a qualifying purchase using the mobile wallet." Since the mode is a QR code sent to the mobile wallet and it is a different mode since it is based on "just before those times" and it is response to the one or more deliver rules since the delivery rule is that the user opted to receive advertisements. See also [0057] target the client with a message [different mode].); and
receiving third data representative of third user input at the client device from the individual, the third user input including an availability parameter of the individual to enable the individual to override the schedule for delivery of information ([0004] "In various embodiments, computer implemented systems and methods configured to maintain a digital profile configured for supporting automated prediction generation on a data storage unit are provided. The digital profile is periodically or continuously updated, and contains tracked information about a client (e.g., calendar information, physiological information, geographic location, financial transactional information), and information may be segmented such that select portions (e.g., approved via an opt-in) of the digital profile can be configured to be shared such that the client will be automatically exposed to contextual offers or coupons, in some situations. In other situations, the context may also automatically dictate that the client may not be receptive to contextual offers or coupons, and the system is configured to prevent the provisioning of contextual offers or coupons during specific time periods." The Examiner notes that "to enable the individual to override the schedule for delivery of information" is not a positively recited active step, but rather merely recite an intended result, which carries little or no patentable weight (see at least MPEP 2103.I.C). As such, this step is not guaranteed to happen. Any intended use limitations are not required by the claim language.), 
the availability parameter selected by the individual to signal current or future availability of the individual ([0065] "If the feature is active for several hours or more, the device might ask the client if the do not disturb (DND) setting should be cleared. The digital profile may be configured to track client settings, including, for example, indications related to whether the user would like frequent, a few, or no offers for a particular time period, such as a hour/day/week, etc."); and
communicating, by the processing system, information about the item of information, the scheduled time and the different mode to a server for communication of the item of information to the client device associated with the individual according to the one or more delivery rules specified by the individual, or suspending communication of information about the item of information, according to the availability parameter ([0055] "Based on these identified one or more predictive relationships, the system can transmit a control signal (e.g., to an advertisement network [server]) to cause the generation of a targeted advertisement [information about the item of information] (e.g., based on the specific context or predicted context) or an targeted offer (e.g., a coupon [different mode]) for provisioning to a device associated with the client. In some embodiments, the system rather includes a data set of appropriate advertisements along with contextual factors (e.g., only send on Tuesdays [scheduled time]"). See also [0064] and [0065].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the advertisements are selected in the system of Partridge with how the advertisements are selected in the system of Wildberger by adding receiving, by the processing system, first data representative of first user input at the client device from the individual, the first user input from the individual specifying one or more delivery rules specified by the individual to override presentation of information to the individual including the item of information at the client device and to specify by the individual any restrictions to a mode for providing the item of information to the individual at the client device; responsive to the one or more delivery rules, deferring presentation of information including the item of information to the individual at the client device; receiving second data representative of second user input at the client device from the individual, the second user input including information defining a schedule of availability for the individual; responsive to the one or more delivery rules and the information defining a schedule of availability for the individual, forming, by the processing system, a schedule including a scheduled time for subsequent delivery of information to the individual by the client device following the deferring presentation according to the one or more delivery rules;
responsive to the one or more delivery rules, selecting, by the processing system, a different mode for providing the item of information to the individual; and receiving third data presentative of third user input at the client device from the individual, the third user input including an availability parameter of the individual to enable the individual to override the schedule for delivery of information, the availability parameter selected by the individual to signal current or future availability of the individual; and communicating, by the processing system, information about the item of information, the scheduled time and the different mode to a server for communication of the item of information to the client device associated with the individual according to the one or more delivery rules specified by the individual, or suspending communication of information about the item of information, according to the availability parameter, as taught by Wildberger, since Partridge and Wildberger both determine the receptiveness of an individual to receive an advertisement and in order to not receive any communications (Wildberger, [0064]).

Regarding claim 17, Partridge teaches
a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising ([0052]):
storing information about location and activities of an individual, the information based on a usage of one or more client devices by the individual ([0031] "During operation, contextual-information-collection module 102 collects context data 112, which may include different types of information that can be used to determine the consumer's past, current, or future activities. Such information can include physical information, such as time of day, day of week, weather condition, the consumer's location, speed of motion, information associated with surrounding environment (such as ambient sound), etc. Context data 112 can also include logical content pertaining to the consumer, such as the content of the consumer's calendar, instant messages, and emails; history of the consumer's past activities; demographic statistics associated with the consumer; and the consumer's previous response to advertisements. In one embodiment, context data 112 can be collected by a mobile device." See also [0032].);
predicting, based on the stored information about location and activities of the individual, an ability to interact with content for the individual ([0033] "In one embodiment, receptivity-determination module 104 calculates a receptivity score [relative ability to interact with content], which can be estimated as a time-varying function of sensed context data about the consumer's current state, based on a set of predetermined rules. For example, if the GPS sensor detects that the consumer is driving, then receptivity-determination module 104 generates a low receptivity score; likewise, if the microphone detects an ongoing conversation, receptivity-determination module 104 also generates a low receptivity score. The set of rules can evolve as the system "learns" more about the consumer's behavior. For example, the system may observe that during certain time of the day, such as in the morning, the consumer operates his mobile phone while riding a car, which may be because the consumer is carpooling to work. Therefore, instead of generating a low receptivity score, receptivity-determination module 104 may generate a high receptivity score for this time period. In addition, the system may learn the voiceprint of the consumer and only consider the consumer as unreceptive when he is actively engaged in a conversion, under the premise that speech not involving the consumer's participation may come from the car radio or other passengers, while the consumer is actually receptive."), 
wherein the ability to interact with content corresponds to an ability of the individual to receive and interact with information to be presented to the individual through the one or more client devices ([0032] "In one embodiment, contextual-information-collection module 102 provides the collected context data to receptivity-determination module 104, which determines consumer receptivity [relative ability to interact] based on the collected contextual data. The consumer receptivity can be defined as the contextually dependent component of the probability that a consumer will direct enough attention toward an advertisement for it to be memorable. For example, a consumer watching a TV program is receptive to advertisements, whereas a consumer engaging in a conversation is unreceptive to the advertisements. Because a mobile device user can be anywhere doing anything, the receptivity of the user varies depending on the context."),
wherein the predicting the ability to interact is based on determining a predicted attentiveness score that is a multi-dimensional vector value ([0033] "In one embodiment, receptivity-determination module 104 calculates a receptivity score [predicted attentiveness score], which can be estimated as a time-varying function of sensed context data about the consumer's current state, based on a set of predetermined rules. For example, if the GPS sensor detects that the consumer is driving, then receptivity-determination module 104 generates a low receptivity score; likewise, if the microphone detects an ongoing conversation, receptivity-determination module 104 also generates a low receptivity score. The set of rules can evolve as the system "learns" more about the consumer's behavior. For example, the system may observe that during certain time of the day, such as in the morning, the consumer operates his mobile phone while riding a car, which may be because the consumer is carpooling to work. Therefore, instead of generating a low receptivity score, receptivity-determination module 104 may generate a high receptivity score for this time period. In addition, the system may learn the voiceprint of the consumer and only consider the consumer as unreceptive when he is actively engaged in a conversion, under the premise that speech not involving the consumer's participation may come from the car radio or other passengers, while the consumer is actually receptive." The score is a multi-dimensional vector value because it looks at time of day, activity of the consumer, i.e. riding a car, voiceprint, and conversation.);
based on the ability to interact with content, selecting an item of information, selecting a presentation time and selecting a presentation mode for presenting the item of information to the individual, 
wherein the selecting a presentation mode comprises selecting the presentation mode from one of a text message, an electronic mail message, video content, audio content, a display advertisement and a video advertisement ([0039] explains that the system selects "these advertisements" [selecting an item of information], selects a time such as "after the first consumer finishes showering" [selecting a presentation time}, and [0048] selects an email, text message, or a side bar or banner in a webpage [these are all presentation modes].),
wherein the item of information includes a plurality of advertisements ([0036] "Advertisement-placement module 108 receives predicted receptivity and opportunity information from receptivity-determination module 104 and opportunity-prediction module 106, respectively, and provides such information to an advertiser 110. Advertiser 110 evaluates the received information and makes a bid to place an advertisement. Advertisement-placement module 108 then selects and places an advertisement for presentation based on the bid along with other factors, such as the preference and need of the targeted consumer." [0039] "Note that although a consumer is unreceptive while showering, the system can deliver advertisements [plurality of advertisements], such as text messages or emails, during that time period."  See also [0047].);
wherein the schedule for the subsequent deliver of the information includes a queue sequence for the plurality of advertisements ([0039] "Note that although a consumer is unreceptive while showering, the system can deliver advertisements, such as text messages or emails, during that time period. These advertisements are queued [queue sequence] and can be read by the first consumer once he finishes showering.").
Partridge does not explicitly teach
receiving, from a client device of the one or more client devices, first data representative of first user input from the individual, the first user input entered by the individual at the client device of the one or more client devices, 
the first user input including one or more delivery rules, 
the one or more delivery rules specified by the individual accessing the client device to override presentation of information including the item of information at the one or more client devices and to specify by the individual any restrictions to a mode for presenting information;
responsive to the one or more delivery rules, deferring presentation of information including the item of information to the one or more client devices;
receiving second data representative of second user input at the client device from the individual, the second user input entered by the individual at the client device, 
the second user input including information defining a schedule of availability for the individual;
responsive to the one or more delivery rules and the information defining a schedule of availability for the individual, forming a schedule for subsequent delivery of information including the item of information to the individual at the one or more client devices following the deferring presentation according to the one or more delivery rules specified by the individual;
responsive to the one or more delivery rules, selecting a different mode for providing the item of information to the individual; and
receiving third data representative of third user input from the individual, the third user input entered by the individual at the client device, the third user input including an availability parameter of the individual to enable the individual to override the schedule for delivery of information, 
the availability parameter selected by the individual to signal current or future availability of the individual; and
subsequently communicating information about the item of information, the presentation time and the presentation mode to the one or more client devices to control presentation of the item of information to the individual according to the one or more delivery rules specified by the individual, or suspending communicating information about the item of information to the one or more client devices, according to the availability parameter.
However, Wildberger teaches
receiving, from a client device of the one or more client devices, first data representative of first user input from the individual, the first user input entered by the individual at the client device of the one or more client devices, the first user input including one or more delivery rules, the one or more delivery rules specified by the individual accessing the client device ([0081] "In some embodiments, the client profile management engine 110 is configured to maintain an opt-in trigger value [one or more delivery rules] stored indicative of the client's desire to receive the electronic offers through the client's computing device, the opt-in trigger value being used as a control input that determines whether the advertisement hosting engine 108 presents the electronic offers to the client." See also [0060], [0064] and [0065].)
to override presentation of information including the item of information at the one or more client devices and to specify by the individual any restrictions to a mode for presenting information ([0064] "Similarly, when configuring the profile, the client may specify certain times in an interface (e.g., via interactive interface elements) to not receive any communications or they may be a do not disturb feature [to override presentation of information], that the client may easily enable on the wearable or mobile device, preventing the system from targeting the client when that feature is active." The Examiner notes that "to override presentation of information including the one or more items of information at the client device and to specify any restrictions to a mode for providing the one or more items of information" are not positively recited active steps, but rather merely recite an intended result, which carries little or no patentable weight (see at least MPEP 2103.I.C). As such these steps are not guaranteed to happen. Any intended use limitations are not required by the claim language.);
responsive to the one or more delivery rules, deferring presentation of information including the item of information to the one or more client devices ([0065] "If the feature is active for several hours or more, the device might ask the client if the do not disturb (DND) setting should be cleared [deferring presentation of information]. The digital profile may be configured to track client settings, including, for example, indications related to whether the user would like frequent, a few, or no offers for a particular time period, such as a hour/day/week, etc.");
receiving second data representative of second user input at the client device from the individual, the second user input entered by the individual at the client device, the second user input including information defining a schedule of availability for the individual ([0064] Similarly, when configuring the profile, the client may specify certain times in an interface [user input from the individual at the client device] (e.g., via interactive interface elements) to not receive any communications [schedule of availability], or they may be a do not disturb feature, that the client may easily enable on the wearable or mobile device [user input form the individual at the client device], preventing the system from targeting the client when that feature is active.");
responsive to the one or more delivery rules and the information defining a schedule of availability for the individual, forming a schedule for subsequent delivery of information including the item of information to the individual at the one or more client devices following the deferring presentation according to the one or more delivery rules specified by the individual ([0004] "In various embodiments, computer implemented systems and methods configured to maintain a digital profile configured for supporting automated prediction generation on a data storage unit are provided. The digital profile is periodically or continuously updated, and contains tracked information about a client (e.g., calendar information, physiological information, geographic location, financial transactional information), and information may be segmented such that select portions (e.g., approved via an opt-in) of the digital profile can be configured to be shared such that the client will be automatically exposed to contextual offers or coupons, in some situations. In other situations, the context may also automatically dictate that the client may not be receptive to contextual offers or coupons, and the system is configured to prevent the provisioning of contextual offers or coupons during specific time periods.");
responsive to the one or more delivery rules, selecting a different mode for providing the item of information to the individual ([0056] "The system may share that information with those or other coffee shops in the area, who may choose to act on that information to provide the client with a coupon or targeting advertising at or just before those times to go to a previously visited or new coffee shop. The coupon/ad may be pushed to the client's mobile or wearable device in an email, text message, or through a companion application, such as a mobile wallet. In the case of a coupon, the coupon could, for example, be provided as a quick response (QR) code or may be registered with the mobile wallet and automatically redeemed when the client makes a qualifying purchase using the mobile wallet." Since the mode is a QR code sent to the mobile wallet and it is a different mode since it is based on "just before those times" and it is response to the one or more deliver rules since the delivery rule is that the user opted to receive advertisements. See also [0057] target the client with a message [different mode].); and
receiving third data representative of third user input from the individual, the third user input entered by the individual at the client device, the third user input including an availability parameter of the individual to enable the individual to override the schedule for delivery of information ([0004] "In various embodiments, computer implemented systems and methods configured to maintain a digital profile configured for supporting automated prediction generation on a data storage unit are provided. The digital profile is periodically or continuously updated, and contains tracked information about a client (e.g., calendar information, physiological information, geographic location, financial transactional information), and information may be segmented such that select portions (e.g., approved via an opt-in) of the digital profile can be configured to be shared such that the client will be automatically exposed to contextual offers or coupons, in some situations. In other situations, the context may also automatically dictate that the client may not be receptive to contextual offers or coupons, and the system is configured to prevent the provisioning of contextual offers or coupons during specific time periods." The Examiner notes that "to enable the individual to override the schedule for delivery of information" is not a positively recited active step, but rather merely recite an intended result, which carries little or no patentable weight (see at least MPEP 2103.I.C). As such, this step is not guaranteed to happen. Any intended use limitations are not required by the claim language.), 
the availability parameter selected by the individual to signal current or future availability of the individual ([0065] "If the feature is active for several hours or more, the device might ask the client if the do not disturb (DND) setting should be cleared. The digital profile may be configured to track client settings, including, for example, indications related to whether the user would like frequent, a few, or no offers for a particular time period, such as a hour/day/week, etc."); and
subsequently communicating information about the item of information, the presentation time and the presentation mode to the one or more client devices to control presentation of the item of information to the individual according to the one or more delivery rules specified by the individual, or suspending communicating information about the item of information to the one or more client devices, according to the availability parameter ([0055] "Based on these identified one or more predictive relationships, the system can transmit a control signal (e.g., to an advertisement network [server]) to cause the generation of a targeted advertisement [information about the item of information] (e.g., based on the specific context or predicted context) or an targeted offer (e.g., a coupon [different mode]) for provisioning to a device associated with the client. In some embodiments, the system rather includes a data set of appropriate advertisements along with contextual factors (e.g., only send on Tuesdays [scheduled time]"). See also [0064] and [0065].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the advertisements are selected in the system of Partridge with how the advertisements are selected in the system of Wildberger by adding receiving, from a client device of the one or more client devices, first data representative of first user input from the individual, the first user input entered by the individual at the client device of the one or more client devices, the first user input including one or more delivery rules, the one or more delivery rules specified by the individual accessing the client device to override presentation of information including the item of information at the one or more client devices and to specify by the individual any restrictions to a mode for presenting information; responsive to the one or more delivery rules, deferring presentation of information including the item of information to the one or more client devices; receiving second data representative of second user input at the client device from the individual, the second user input entered by the individual at the client device, the second user input including information defining a schedule of availability for the individual; responsive to the one or more delivery rules and the information defining a schedule of availability for the individual, forming a schedule for subsequent delivery of information including the item of information to the individual at the one or more client devices following the deferring presentation according to the one or more delivery rules specified by the individual;
responsive to the one or more delivery rules, selecting a different mode for providing the item of information to the individual; and receiving third data representative of third user input from the individual, the third user input entered by the individual at the client device, the third user input including an availability parameter of the individual to enable the individual to override the schedule for delivery of information, the availability parameter selected by the individual to signal current or future availability of the individual; and subsequently communicating information about the item of information, the presentation time and the presentation mode to the one or more client devices to control presentation of the item of information to the individual according to the one or more delivery rules specified by the individual, or suspending communicating  information about the item of information to the one or more client devices, according to the availability parameter, as taught by Wildberger, since Partridge and Wildberger both determine the receptiveness of an individual to receive an advertisement and in order to not receive any communications (Wildberger, [0064]).

Regarding claim 2, Partridge teaches
the device of claim 1, wherein the operations further comprise: based on the predicted attentiveness score of the ability to interact with content and the information about activities of the individual, selecting a delivery mode for delivery to the client device for presenting the one or more items of information to the individual ([0048] "The selected advertisement can be delivered to the consumer via various methods, such as a proactive delivery or an in-situ placement. If an advertisement is delivered to a consumer proactively ( e.g., via emails or text messages [delivery modes]), it is advantageous for the advertising system to predict the opportunities in which the consumer is most receptive [predicted attentiveness score], and deliver the advertisement right before or during the receptive window. On the other hand, if an advertisement is delivered in-situ (e.g., as a side bar or harmer imbedded in or placed alongside a web page or as a video clip placed before a video requested by the consumer [delivery modes]), there is little time to make a decision in terms of which advertisement to place based on the current contextual data.");
wherein the delivery mode is one of a low-engagement display ad sent with an email message or a high-engagement video ad sent as part of a web page to a browser ([0039] "Note that although a consumer is unreceptive [low-engagement] while showering, the system can deliver advertisements, such as text messages or emails, during that time period." See also [0048].).

Partridge does not explicitly teach
wherein the delivery mode is selected based on the client device for delivery of the one or more items of information.
However, Wildberger teaches
wherein the delivery mode is selected based on the client device for delivery of the one or more items of information ([0057] message [delivery mode] is based on client device since it is based on the sensed information by the wearable device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the advertisements are selected in the system of Partridge with how the advertisements are selected in the system of Wildberger by adding wherein the delivery mode is selected based on the client device for delivery of the one or more items of information, as taught by Wildberger, since Partridge and Wildberger both determine the receptiveness of an individual to receive an advertisement and in order to make better predictions about the user (Wildberger, [0057]).

Regarding claim 3, Partridge teaches
the device of claim 1, wherein the determining the ability to interact with content of the individual comprises ([0032] "In one embodiment, contextual-information-collection module 102 provides the collected context data to receptivity-determination module 104, which determines consumer receptivity [relative ability to interact] based on the collected contextual data. The consumer receptivity can be defined as the contextually dependent component of the probability that a consumer will direct enough attention toward an advertisement for it to be memorable. For example, a consumer watching a TV program is receptive to advertisements, whereas a consumer engaging in a conversation is unreceptive to the advertisements. Because a mobile device user can be anywhere doing anything, the receptivity of the user varies depending on the context.").
Partridge does not explicitly teach
receiving the information about activities of the individual from a plurality of client devices associated with the individual, 
including receiving information about activities of the individual from wearable client devices worn by the individual 
and receiving information about activities of the individual from non-wearable client devices of the individual; and
determining the ability to interact with content according to the information about activities of the individual from wearable client devices worn by the individual and the information about activities of the individual from non-wearable client devices of the individual.
However, Wildberger teaches
receiving the information about activities of the individual from a plurality of client devices associated with the individual ([0052] "As an example, whether the client is sitting or walking/moving [activities], the time of day, the client's location, the client's history/schedule, and predicted routine may be factored into communications pushed to the client through the client's mobile or wearable device [multiple devices]. The system may computationally determine from information associated with the client's purchase history that the client typically makes a predictable purchase every day between 8:30 and 9:00 AM from one of a handful of coffee shops. In some embodiments, a prediction engine is provided that is configured to process the digital profile to identify relationships ( e.g., patterns, trends) between the data representations. For example, a prediction engine may be configured to identify correlations, co-variances, linear relationships, non-linear relationships, lagged relationships (e.g., cyclical factors) , that are indicative of potential sources of causation (e.g., if a meeting is booked in Mississauga, the client needs transportation) or inference (e.g., there is a 90% chance of a coffee purchase in the morning)."[0057] one activity is the client traveling to work based on client's mobile device and wearable device [plurality of client devices]), 
including receiving information about activities of the individual from wearable client devices worn by the individual and receiving information about activities of the individual from non-wearable client devices of the individual ([0071] "The client data receiver 102 may receive the electronic data sets through client computing device 132 and the electronic data sets may farther include electronic information relating to the client col1ll1ltmicated through client computing device 132 or received directly from data sources, such as information obtained from client computing accessories 134 (which, for example, may include wearable devices, Internet of Things enabled appliances, etc.), client scheduling and location trackers 136 (e.g., calendar information, location information, movement information, gyroscopic information, accelerometer information, proximity sensors, among others), and external databases 138 (e.g., facility entry/exit logs at a workplace or a recreational facility)." See also [0059].) "Where the digital profile includes wearable information or other information for example, this information is utilized to tailor a request for a tailored advertisement or offer. For example, if wearable information includes data sets indicative of frantic movements (e.g., jerky geospatial movements), increased body temperature or increased heart rate, control signals sent to generate or otherwise provision advertisements may be modified accordingly (e.g., instead of a 20% discount, provide a 25% discount), etc."); and
determining the ability to interact with content according to the information about activities of the individual from wearable client devices worn by the individual and the information about activities of the individual from non-wearable client devices of the individual ([0057] "In another example, the system may be configured to generate predictions when the client is trying to travel to work based on the client's schedule and location, or previous repeated daily behavior. If the client is delayed leaving the house and will be late for a meeting, or if a wearable device provides sensed information that the client is stressed (e.g., using heart rate or other sensors), the system may be configured to, using the digital profile in conjunction with the contextual information, target the client with a message suggesting the use of a taxi or other car service, while providing information for requesting a vehicle from the suggested service(s) through a single tap to the client's location." [0072] "In some embodiments, the client data includes at least one of client purchase history and future expected payments, information about any banking products or services used by the client, real-time or periodic data obtained from one or more wearable, mobile, or other computing devices used by the client [non-wearable devices]; and any other internal or external data sources linked to the client." [0073] "Predictor engine [ability to interact] 104 is configured to, using at least the received electronic data sets containing the client information in combination with electronic data sets containing population-level information or context information, generate one or more behavioral predictions relating to the client [determining ability to interact], the one or more behavioral predictions including at least one or more quantified metrics. The predictor engine 104, in some embodiments, is configured to first identify an anchor set of baseline predictions about a client, stored in the form of nodes of a directed graph. The directed graph may then be
updated with linkages (e.g., appended) and re-weighted as data is received about the digital profile, and interactions with advertisements/offers provided by the system.".
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the advertisements are selected in the system of Partridge with how the advertisements are selected in the system of Wildberger by adding receiving the information about activities of the individual from a plurality of client devices associated with the individual, 
including receiving information about activities of the individual from wearable client devices worn by the individual and receiving information about activities of the individual from non-wearable client devices of the individual; and determining the ability to interact with content according to the information about activities of the individual from wearable client devices worn by the individual and the information about activities of the individual from non-wearable client devices of the individual, as taught by Wildberger, since Partridge and Wildberger both determine the receptiveness of an individual to receive an advertisement and in order for the advertisements to have greater relevance to the client  (Wildberger, [0076]).

Regarding claim 4, Partridge teaches
the device of claim 1, wherein the operations further comprise: based on the ability to interact with content of the individual exceeding the predetermined interaction threshold, communicating with an advertising server to select an advertisement to present to the individual at a current time ([0035] "In one embodiment, opportunity-prediction module 106 generates an opportunity score based on a number of contextual factors, such as the consumer's current activity, how much time has elapsed since a specific previous activity, the probability of a specific activity occurring in the near future, and the probability of emergence of a future advertising opportunity. For example, based on context data, such as location and duration of time spent at the location, the system may infer that a consumer has just played tennis. Considering there is a convenience store across the street from the tennis court, and considering most consumers often consume sports drinks following exercise, the system may determine that the best time to present an advertisement for a sports drink is before the consumer enters the convenience store, and generates a high opportunity score [exceeding the predetermined threshold] for that time period.").

Regarding claim 5, Partridge teaches
the device of claim 1, wherein the operations further comprise: based on the ability to interact with content of the individual exceeding the predetermined interaction threshold, selecting an advertisement to present to the individual at a current time; and
based on the information about activities of the individual, selecting a delivery mode for presenting the advertisement to the individual at the current time ([0035] "In one embodiment, opportunity-prediction module 106 generates an opportunity score based on a number of contextual factors, such as the consumer's current activity, how much time has elapsed since a specific previous activity, the probability of a specific activity occurring in the near future, and the probability of emergence of a future advertising opportunity. For example, based on context data, such as location and duration of time spent at the location, the system may infer that a consumer has just played tennis. Considering there is a convenience store across the street from the tennis court, and considering most consumers often consume sports drinks following exercise, the system may determine that the best time to present an advertisement for a sports drink is before the consumer enters the convenience store, and generates a high opportunity score [exceeding the predetermined threshold] for that time period." See also [0048].).

Regarding claim 6, Partridge teaches
the device of claim 5, wherein the operations further comprise: based on the information about activities of the individual, identifying an application in current use by the individual on the client device; and
selecting an advertisement suitable for presentation through the application in current use ([0042] "From previously collected data, mobile device 306 learns that consumer 300 tends to be unreceptive on his way to the train station, but he often checks his phone for emails or messages [application in current use] during the 30-minute train ride. Based on this information, mobile device 306 determines that there is an unreceptive window right before the 30-minute receptive window, and it is preferable to deliver an advertisement via text message or email [select an advertisement suitable for presentation through the application in current use which is through the email application or text application] at the end of the unreceptive window or to deliver a live advertisement [advertisement suitable for presentation] during the receptive window.").

Regarding claim 7, Partridge teaches
the device of claim 1, wherein the operations further comprise: based on the ability to interact with content of the individual exceeding the predetermined interaction threshold and the ability to interact with content of the individual not exceeding a second predetermined interaction threshold, selecting an advertisement to present to the individual at a future time ([0035] "Note that studies have shown that advertisement awareness decreases over time; therefore, the best opportunity to present an advertisement to a consumer is right before the consumer makes a buying decision. For example, a consumer taking a long train ride may have a high receptivity score [exceeding the predetermined interaction threshold] along the way, but the opportunity score may be low [not exceeding a second predetermined interaction threshold] at a time long before he reaches his destination since he is very unlikely to make a purchase decision that much ahead of the purchase opportunity. In one embodiment, opportunity-prediction module 106 generates an opportunity score based on a number of contextual factors, such as the consumer's current activity, how much time has elapsed since a specific previous activity, the probability of a specific activity occurring in the near future, and the probability of emergence of a future advertising opportunity. For example, based on context data, such as location and duration of time spent at the location, the system may infer that a consumer has just played tennis. Considering there is a convenience store across the street from the tennis court, and considering most consumers often consume sports drinks following exercise, the system may determine that the best time to present an advertisement for a sports drink is before the consumer enters the convenience store [at a future time since the current time is that the customer just played tennis], and generates a high opportunity score for that time period. Note that, once in the store, the consumer may be preoccupied (particularly if he is with a friend), and less likely to use his phone.").

Regarding claim 8, Partridge teaches
the device of claim 1, wherein the operations further comprise: based on the ability to interact with content of the individual exceeding the predetermined interaction threshold, selecting one of a message addressed to the individual or the client device, an information feed, a social media feed, or any combination thereof, to present to the individual ([0048] "The selected advertisement can be delivered to the consumer via various methods, such as a proactive delivery or an in-situ placement. If an advertisement is delivered to a consumer proactively ( e.g., via emails or text messages), it is advantageous for the advertising system to predict the opportunities in which the consumer is most receptive [exceeding the predetermined interaction threshold], and deliver the advertisement right before or during the receptive window."); and
based on the ability to interact with content of the individual, selecting a presentation time ([0033] "The set of rules can evolve as the system "learns" more about the consumer's behavior. For example, the system may observe that during certain time of the day, such as in the morning, the consumer operates his mobile phone while riding a car, which may be because the consumer is carpooling to work. Therefore, instead of generating a low receptivity score, receptivity-determination module 104 may generate a high receptivity score [for this time period." See also [0039].).

Regarding claim 10, Partridge teaches
the method of claim 9, further comprising: determining, by the processing system, the predicted attentiveness score for the individual, wherein the determining the predicted attentiveness score is based on the information about current and future activities of the individual;
comparing, by the processing system, the predicted attentiveness score to a predetermined interaction threshold for the individual; and
selecting, by the processing system, an advertisement for the individual, wherein the selecting is based on the predicted attentiveness score exceeding the predetermined interaction threshold for the individual ([0039] "The first consumer has a tendency to check his phone before and after showering. As a result, the opportunity score [predicted attentiveness score] stays low while the first consumer is at the tennis court [current activity], peaks when he leaves the tennis court to shower [future activity], and then drops again during the shower [future activity]. The opportunity score peaks [predicted attentiveness score exceeds the predetermined interaction threshold] again after the first consumer finishes showering and decreases as he enters the transition period before entering the convenience store, because he is likely to be distracted or has already made up his mind about the upcoming purchase. As one can see from the middle graph, two advertisement opportunities exist before the first consumer makes a purchase at the convenience store, one prior to showering and one after [these all describe preferred times based on the current and future activities]. Note that although a consumer is unreceptive while showering, the system can deliver advertisements [item of information to present], such as text messages or emails, during that time period [preferred time]. These advertisements are queued and can be read by the first consumer once he finishes showering. Because the first consumer may only spend a short time operating his mobile phone before entering the convenience store, the ability to target an unreceptive window that occurs right before the short receptive window ensures efficient utilization of the short receptive window." [0040] “advertisement for a product available at the convenience store [determining the item of information].).

Regarding claim 11, Partridge teaches
the method of claim 10, further comprising: receiving, by the processing system, information about historical activity of the individual ([0031] "During operation, contextual-information-collection module 102 collects context data 112, which may include different types of information that can be used to determine the consumer's past [historical activity of the individual], current, or future activities. Such information can include physical information, such as time of day, day of week, weather condition, the consumer's location, speed of motion, information associated with surrounding environment (such as ambient sound), etc. Context data 112 can also include logical content pertaining to the consumer, such as the content of the consumer's calendar, instant messages, and emails; history of the consumer's past activities; demographic statistics associated with the consumer; and the consumer's previous response to advertisements. In one embodiment, context data 112 can be collected by a mobile device.").
Partridge does not explicitly teach
determining, by the processing system, the predicted attentiveness score for the individual based on the information about historical activity of the individual.
However, Wildberger teaches
determining, by the processing system, the predicted attentiveness score for the individual based on the information about historical activity of the individual ([0062] "Through processing data from the variety of data sources, the system may be able to generate a score for each client, which may indicate the quality of the profile to prospective third parties. The higher the profile score, the more likely the profile is to be used by third parties. The score may vary in real-time throughout the course of the day to indicate the perceived receptiveness [predicted attentiveness score] of the client to receiving communications at particular times. For example, it may not be helpful to target a client with communications when the client is busy in a meeting. The system might provide a reduced score for the user during those times, but a higher score when the user is on the move, away from the office.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the advertisements are selected in the system of Partridge with how the advertisements are selected in the system of Wildberger by adding determining, by the processing system, the predicted attentiveness score for the individual based on the information about historical activity of the individual, as taught by Wildberger, since Partridge and Wildberger both determine the receptiveness of an individual to receive an advertisement and in order for the advertisements to have greater relevance to the client  (Wildberger, [0076]).

Regarding claim 12, Partridge teaches
the method of claim 11, further comprising: determining, by the processing system, the preferred mode to present the item of information to the individual based on the current interaction score for the individual ([0048] "The selected advertisement can be delivered to the consumer via various methods, such as a proactive delivery [preferred mode] or an in-situ placement [preferred mode]. If an advertisement is delivered to a consumer proactively ( e.g., via emails or text messages), it is advantageous for the advertising system to predict the opportunities in which the consumer is most receptive [predicted attentiveness score, and deliver the advertisement right before or during the receptive window. On the other hand, if an advertisement is delivered in-situ (e.g., as a side bar or harmer imbedded in or placed alongside a web page or as a video clip placed before a video requested by the consumer), there is little time to make a decision in terms of which advertisement to place based on the current contextual data.").

Regarding claim 14, Partridge teaches
the method of claim 12, further comprising: determining, by the processing system, an electronic mail advertisement as the preferred mode based on the predicted attentiveness score for the individual having a relatively low value ([0039] "Note that although a consumer is unreceptive [predicted attentiveness score having a relatively low value] while showering, the system can deliver advertisements, such as text messages or emails, during that time period.").

Regarding claim 15, Partridge teaches
the method of claim 9, further comprising: determining, by the processing system, a predicted duration of the current ability to interact with content, wherein the determining the predicted duration is based on the information about current and future activities of the individual ([0035] "Note that studies have shown that advertisement awareness decreases over time; therefore, the best opportunity to present an advertisement to a consumer is right before [predicted duration] the consumer makes a buying decision. For example, a consumer taking a long train ride may have a high receptivity score along the way, but the opportunity score may be low at a time long before he reaches his destination...").

Regarding claim 16, Partridge teaches
the method of claim 9, wherein receiving information about current and future activities of an individual associated with a client device comprises:
receiving, by the processing system, as the information about current and future activities of the individual, calendar data of the individual, location data, activity data, or a combination of these ([0031] "During operation, contextual-information-collection module 102 collects context data 112, which may include different types of information that can be used to determine the consumer's past, current, or future activities. Such information can include physical information, such as time of day, day of week, weather condition, the consumer's location, speed of motion, information associated with surrounding environment (such as ambient sound), etc. Context data 112 can also include logical content pertaining to the consumer, such as the content of the consumer's calendar, instant messages, and emails; history of the consumer's past activities; demographic statistics associated with the consumer; and the consumer's previous response to advertisements. In one embodiment, context data 112 can be collected by a mobile device."); and
receiving, by the processing system, as the information about current and future activities of the individual, information from a mobile device of the individual, a smart speaker of the individual, a networked appliance of the individual, or a combination of these ([0042] "In this example, a consumer 300 uses a mobile device 306, which can be a smartphone. Mobile device 306 is in communication with provider server 312 via a wireless tower 308, a wireless service provider's network 304 and the Internet 302. During operation, mobile device 306 collects a set of context data, such as consumer 300's calendar content, the GPS traces of the locations he has visited, the current time, etc., and determines the past, current, or future activities for consumer 300...Accordingly, mobile device 306 communicates all this contextual information, which in one embodiment includes predicted unreceptive/receptive windows and upcoming advertising opportunities, to provider server 312").

Regarding claim 18, Partridge teaches
the non-transitory machine-readable medium of claim 17, wherein the communicating information about the item of information comprises communicating the information about the item of information for combination by the one or more client devices with user delivery rules for controlling presentation of the item of information to the individual ([0044] "Provider server 312 then communicates the advertisements and instructions on how to present these advertisements to mobile device 306. In one embodiment, the advertisements can be streamed video, audio, graphics, text, or a combination thereof. After receiving the advertisements, mobile device 306 presents these advertisements based on the instructions. Note that other presentation mechanism can also be used. During the presentation, mobile device 306 can stream the advertisements to the LCD display, so that consumer 300 can view the advertisements more easily on a bigger screen." The Examiner notes that "for combination by the ore or more client devices with user delivery rules for controlling presentation of the item of information to the individual" is not a positively recited active step, but rather merely recite an intended result, which carries little or no patentable weight (see at least MPEP 2103.I.C). As such, this step is not guaranteed to happen. Any intended use limitations are not required by the claim language.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Partridge (P. G. Pub. No. 2012/0130806), in view of Wildberger (P. G. Pub. No. 2018/0047065), in further view of Alfishawi (U.S. Patent No. 10,481,749).

Regarding claim 13, Partridge teaches selecting a preferred mode such as a text or message based on the current relative interaction score having a high value and also teaches showing a video advertisement.  Partridge and Wildberger do not explicitly teach that a video advertisement is selected as the preferred mode.
However, Alfishawi teaches
the method of claim 12, further comprising: determining, by the processing system, a video advertisement as the preferred mode based on the predicted attentiveness score for the individual having a relatively high value (Column 4 lines 3-9, "For example, a video advertisement having a specific content type and duration can be identified based on characteristics of the user's mental state and context during a current session of the user with the media provider and rendered to the user during the current session at a point during the current session when the user will be most receptive to it."  See also Column 21 lines 27- 47.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising receptiveness systems of Partridge and Wildberger with the advertising receptiveness system of Alfishawi by adding determining, by the processing system, a video advertisement as the preferred mode based on the predicted attentiveness score for the individual having a relatively high value, as taught by Alfishawi, in order to pick an advertisement for which the user will be most receptive (Alfishawi, Column 4 lines 3-9).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Partridge (P. G. Pub. No. 2012/0130806), in view of Wildberger (P. G. Pub. No. 2018/0047065), in further view of Brown (2015/0074197).

Regarding claim 19, Partridge discusses receiving location and activities of an individual but not specifically from a plurality of client  devices.  
However, Wildberger teaches
the non-transitory machine-readable medium of claim 17, wherein the operations further comprise: receiving the information about location and activities of an individual from a plurality of client devices of the individual, 
including receiving information about location and activities of the individual from wearable client devices worn by the individual 
and receiving information about location and activities of the individual from non-wearable client devices of the individual ([0071] "The client data receiver 102 may receive the electronic data sets through client computing device 132 and the electronic data sets may farther include electronic information relating to the client communicated through client computing device 132 or received directly from data sources, such as information obtained from client computing accessories 134 (which, for example, may include wearable devices, Internet of Things enabled appliances, etc.), client scheduling and location trackers 136 (e.g., calendar information, location information, movement information, gyroscopic information, accelerometer information, proximity sensors, among others), and external databases 138 (e.g., facility entry/exit logs at a workplace or a recreational facility)." [0072] "In some embodiments, the client data includes at least one of client purchase history and future expected payments, information about any banking products or services used by the client, real-time or periodic data obtained from one or more wearable, mobile, or other computing devices used by the client." See also [0059].) "Where the digital profile includes wearable information or other information for example, this information is utilized to tailor a request for a tailored advertisement or offer. For example, if wearable information includes data sets indicative of frantic movements (e.g., jerky geospatial movements), increased body temperature or increased heart rate, control signals sent to generate or otherwise provision advertisements may be modified accordingly (e.g., instead of a 20% discount, provide a 25% discount), etc.") );
predicting the ability to interact with content of the individual based in part on the information about location and activities of the individual ([0052] "As an example, whether the client is sitting or walking/moving [activities], the time of day, the client's location, the client's history/schedule, and predicted routine may be factored into communications pushed to the client through the client's mobile or wearable device [multiple devices]. The system may computationally determine from information associated with the client's purchase history that the client typically makes a predictable purchase every day between 8:30 and 9:00 AM from one of a handful of coffee shops. In some embodiments, a prediction engine is provided that is configured to process the digital profile to identify relationships ( e.g., patterns, trends) between the data representations. For example, a prediction engine may be configured to identify correlations, co-variances, linear relationships, non-linear relationships, lagged relationships (e.g., cyclical factors) , that are indicative of potential sources of causation (e.g., if a meeting is booked in Mississauga, the client needs transportation) or inference (e.g., there is a 90% chance of a coffee purchase in the morning)."[0057] one activity is the client traveling to work based on client's mobile device and wearable device [plurality of client devices]).
Partridge and Wildberger do not explicitly teach
wherein the information about location and activities of the individual received from wearable client devices worn by the individual is interpreted as being more predictive of the ability to interact with content of the individual than information about location and activities of the individual received from non-wearable client devices.
However, Brown teaches
wherein the information about location and activities of the individual received from wearable client devices worn by the individual is interpreted as being more predictive of the ability to interact with content of the individual than information about location and activities of the individual received from non-wearable client devices ([0099] "In one embodiment, pictures and any resulting text or extracted data, e.g., facial recognition/identification of people captured by the sensors on the user's portable-computing device [wearable] may be used as primary inputs [interpreted as being more predictive since they are primary inputs] into the real-time relevance engine. In one embodiment, data from the sensors on the user's portable-computing device [non-wearable devices] are combined and/or correlated with sensor input data from other nearby sensors to increase the confidence of the rank weighting of that sensor's data. Other nearby sensors may include sensors corresponding to other users, or any other fixed sensor [non-wearable devices] that are in close proximity to the user. This combined/correlated sensor data may both increase the confidence of the sensor input when two different nearby sensors are sensing the same inputs, or could decrease the confidence when two nearby sensors are detecting different information." See also [0031], [0039], [0101], [0102], [0045] discusses location from non-wearable devices, [0051] discusses activities and locations based on sensors of the portable-computing devices [wearable] and current sensor data associated with the local environment adjacent [non-wearable devices] to the portable-computing device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising receptiveness systems of Partridge and Wildberger with the advertising receptiveness system of Brown by adding wherein the information about location and activities of the individual received from wearable client devices worn by the individual is interpreted as being more predictive of the ability to interact with content of the individual than information about location and activities of the individual received from non-wearable client devices, as taught by Brown, in order to provide better relevant advertisements since the wearable devices provides current geographical location and current user interests in real time that are more relevant (Brown, [0072] and [0075]).

Regarding claim 20, Partridge teaches
20. (Currently amended) The non-transitory machine-readable medium of claim 19, wherein the operations further comprise: based on the ability to interact with content of the individual exceeding the predetermined interaction threshold, selecting one of an advertisement, a message addressed to the individual, an information feed, a social media feed, or any combination thereof, as the item of information to present to the individual ([0048] "The selected advertisement can be delivered to the consumer via various methods, such as a proactive delivery or an in-situ placement. If an advertisement is delivered to a consumer proactively ( e.g., via emails or text messages), it is advantageous for the advertising system to predict the opportunities in which the consumer is most receptive, and deliver the advertisement right before or during the receptive window."); and
based on the ability to interact with content of the individual, selecting the presentation time ([0033] "The set of rules can evolve as the system "learns" more about the consumer's behavior. For example, the system may observe that during certain time of the day, such as in the morning, the consumer operates his mobile phone while riding a car, which may be because the consumer is carpooling to work. Therefore, instead of generating a low receptivity score, receptivity-determination module 104 may generate a high receptivity score [selecting the presentation time]." See also [0039].).
Response to Argument
 With regards to the 101 rejection, on pages 13-17, the Applicant argues, “Claims 1-8, 9-16 and 17-20 when each are considered as a whole do not set forth the abstract ideas cited by the Office Action” because “The character of claims 1-8 as a whole does not seek to merely encompass the abstract idea of a mental process and organizing human activity as alleged by the Examiner. While aspects of the features relate to facilitating delivery of content including a queue sequence for advertisements to a client device according to a schedule of availability for the individual, claims 1-8 describe features that enable "a best time and location for delivering an advertisement to an individual or other party, as well as a best channel or means for presenting the advertisement to the individual or other party" (Specification par. 13) and thus efficiently deliver advertisements during time periods that allow for increased attentiveness to the advertisements…Claims 1-8 describe features which allow for queueing of the advertisements during a time period of availability and attentiveness while maintaining the individual's control over the delivery such as through restrictions on mode of delivery or overriding a determined schedule:…Indeed, claim 1-8 are not a mere mental process since they determine the ability to interact based on determining a predicted attentiveness score that is a multi-dimensional vector value, and they further include determination of and network transmissions of various information…Further, claims 1-8 are not merely organizing human activity…” The Examiner respectfully disagrees. The Examiner did not say that the claim 1 was directed to a mental process so that argument is moot.  Even though claim 1 may “efficiently deliver advertisements during time periods that allow for increased attentiveness to the advertisements” that is part of the abstract idea and not an improvement to the technology.  Furthermore, as explained in the updated 101 above, receiving data over a network is well-known in the art and the courts have found that receiving data over a network is not significantly more.  Therefore, the Examiner is not persuaded.
On pages 18-19, the Applicant states, “Similarly, claims 9-16 as a whole do not seek to merely encompass the abstract idea of a mental process and organizing human activity as alleged by the Examiner. Claims 9-16 describe features which allow for queueing of the advertisements during a time period of availability and attentiveness while maintaining the individual's control over the delivery such as through restrictions on mode of delivery or overriding a determined schedule” and then goes on to recite the steps of claim 9.  The Examiner respectfully disagrees.  First the Examiner did not say that claim 9 is directed to a mental process.  Second, the Applicant did not provide any reasoning or explanation as to why claim 9 is not directed to an abstract idea.  Therefore, the Examiner is not persuaded.
On pages 19-21, the Applicant states, “Similarly, claims 17-20 as a whole do not seek to merely encompass the abstract idea of a mental process and organizing human activity as alleged by the Examiner. Claims 17-20 describe features which allow for queueing of the advertisements during a time period of availability and attentiveness while maintaining the individual's control over the delivery such as through restrictions on mode of delivery or overriding a determined schedule” and then goes on to recite the steps of claim 17.  The Examiner respectfully disagrees.  First the Examiner did not say that claim 17 is directed to a mental process.  Second, the Applicant did not provide any reasoning or explanation as to why claim 17 is not directed to an abstract idea.  Therefore, the Examiner is not persuaded.
On pages 21-22, the Applicant states, “Claims 1-8, 9-16 and 17-20 when considered as a whole integrate the alleged judicial exception into a practical application of that exception” and argues, “This guidance has further indicated that a "claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." M.P.E.P. 2106.04(d). Claims 1-20 impose meaningful limitations on a mental process and organizing human activity since these claims require: determining, for the individual associated with the client device, an ability to interact with content, where the determining the ability to interact is based on determining a predicted attentiveness score that is a multi-dimensional vector value; selecting one or more items of information to present to the individual; selecting a mode for providing the one or more items of information to the individual; deferring presentation of information including the one or more items of information to the client device; forming a schedule for subsequent delivery of information including a queue sequence for the plurality of advertisements; selecting a different mode for providing the one or more items of information to the individual; and subsequently, communicating the one or more items of information to the client device, or suspending communicating the one or more items of information to the client device, according to the availability parameter.”  The Examiner respectfully disagrees.  As explained in the updated 101 rejection above, the steps that the Applicant lists are either part of the abstract idea or are extra solution activity that the courts have found not to be significantly more. Therefore, the Examiner is not persuaded.
On pages 22-23, the Applicant states, “Claims 1-20 recite additional elements that amount to significantly more than the judicial exception i. Claims 1-8, 9-16 and 17-20 describe queueing of the advertisements during a time period of availability and attentiveness while maintaining the individual's control over the delivery such as through restrictions on mode of delivery or overriding a determined schedule that are significantly more than a mental process and organizing human activity Even if claims 1-20 were deemed to be directed to an abstract idea, claims 1-20 recite additional elements that amount to significantly more than the abstract idea, which thus renders the claim patent eligible. Claims 1-20 provide for significantly more than a mental process and organizing human activity since these claims enable queueing of the advertisements during a time period of availability and attentiveness while maintaining the individual's control over the delivery such as through restrictions on mode of delivery or overriding a determined schedule. These claims require determining the ability to interact based on determining a predicted attentiveness score that is a multi-dimensional vector value, and they further require determining and network transmissions of various information including” and the lists certain steps of the independent claims.  The Examiner respectfully disagrees.  First the Examiner did not say that the independent claims were directed to a mental process.  Second, as explained in the 112(a) rejection above, the individual does not have “control over the delivery such as restrictions on mode of delivery”.  The individual does not control “the mode of delivery”.  Furthermore, “queueing of the advertisements during a time period of availability and attentiveness” is part of the abstract idea of when to best present an advertisement. Therefore, the Examiner is not persuaded.
With regards to the 112(a) rejection, on page 23, the Applicant states, “Claims 1, 9, and 17 have been amended to recite specifying any restrictions to a mode and receiving data representative of user input, which should obviate these rejections.”  The Examiner respectfully disagrees.  Per the updated 112(a) rejections, the amendments specifying “any restrictions to a mode” are still not explained in the specification.  The Applicant does not provide any kind of explanation and does not point to any paragraphs in the specification that explains that the individual, through a user input at the client device, defines delivery rules that specify any restrictions to a mode for providing the one or more items of information. Therefore, the Examiner is not persuaded.
With regards to the 103 rejection of claim 1, on pages 23-25, the Applicant argues that the combination of Partridge with Wildberger does not teach the claimed invention and states, “However, maintaining a digital profile that controls dissemination of tracking information to control automated exposure a client to contextual offers or coupons is distinct from the aforementioned claimed features which include (1) receiving, over the network, first data representative of user input, the user input entered at the client device by the individual, the user input defining one or more delivery rules to override presentation of information including the one or more items of information at the client device and to specify any restrictions to a mode for providing the one or more items of information; (2) receiving, over the network, second data representative of further user input from the individual at the client device, the further user input including information defining a schedule of availability for the individual; and (3) receiving, over the network, third data representative of additional user input from the individual at the client device, the additional user input defining an availability parameter of the individual to enable the individual to override the schedule for delivery of information, the availability parameter selected by the individual to signal current or future availability of the individual. Moreover, claim 1 recites that the schedule for the subsequent delivery of the information to the client device includes a queue sequence for the plurality of advertisements, which is not described by Wildberger. The remaining references do not make up for the deficiencies in Partridge and Wildberger. Hence, claim 1 is allowable. Claims 2-8 are allowable at least by virtue of their dependency.”  The Examiner respectfully disagrees. Per the updated 103 rejection above, the combination of Partridge with Wildberger teaches all of the claimed limitations.  Partridge was used to teach “the schedule for the subsequent delivery of the information to the client device includes a queue sequence for the plurality of advertisements” and not Wildberger.  The Applicant but does not provide any kind of explanation besides stating “maintaining a digital profile that controls dissemination of tracking information to control automated exposure a client to contextual offers or coupons is distinct from the aforementioned claimed features”.  The Applicant does not provide any explanation as to why the claims are distinct from Wildberger. Therefore, the Examiner is not persuaded.
With regards to the 103 rejection of claim 9, on pages 25-26, the Applicant recites certain limitations of claim 9 and states, “The Office Action concedes that Partridge does not describe the receiving of user input defining delivery rules, defining a schedule, and defining an availability parameter but asserts that Wildberger makes up for the deficiencies. However, maintaining a digital profile that controls dissemination of tracking information to control automated exposure a client to contextual offers or coupons as in Wildberger is distinct from the aforementioned claimed features. The remaining references do not make up for the deficiencies in Partridge and Wildberger. Hence, claim 9 is allowable. Claims 10-16 are allowable at least by virtue of their dependency.” The Examiner respectfully disagrees. Per the updated 103 rejection above, the combination of Partridge with Wildberger teaches all of the claimed limitations. The Applicant does not provide any explanation as to why the claims are distinct from Wildberger. Therefore, the Examiner is not persuaded.
With regards to the 103 rejection of claim 7, on pages 26-27, the Applicant recites certain limitations of claim 17 and states, “individual. The Office Action concedes that Partridge does not describe the receiving of user input defining delivery rules, defining a schedule, and defining an availability parameter but asserts that Wildberger makes up for the deficiencies. However, maintaining a digital profile that controls dissemination of tracking information to control automated exposure a client to contextual offers or coupons as in Wildberger is distinct from the aforementioned claimed features. The remaining references do not make up for the deficiencies in Partridge and Wildberger. Hence, claim 17 is allowable. Claims 18-20 are allowable at least by virtue of their dependency.” The Examiner respectfully disagrees. Per the updated 103 rejection above, the combination of Partridge with Wildberger teaches all of the claimed limitations. The Applicant does not provide any explanation as to why the claims are distinct from Wildberger. Therefore, the Examiner is not persuaded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/
Primary Examiner, Art Unit 3621